DETAILED ACTION
Status of the Application
	Claims 1-16 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s election without traverse of Group I, claims 1-13, drawn in part to a process for the production of astaxanthin and lysine in C. glutamicum, wherein said process requires a genetically modified C. glutamicum that expresses the Fulvimarina pelagi CrtW polypeptide of SEQ ID NO: 4 or SEQ ID NO: 6, as submitted in a communication filed on 1/12/2021 is acknowledged. 
Claims 14-16 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-13 are at issue and are being examined herein.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 64, lines 1, 4, 6, 18-19, page 65, lines 6, 25, page 66, lines 18-19, 22-23, 39, page 67 line 3, 42, page 69, lines 31, 35, and page 71, lines 34, 36, 38, 40, 43.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EUROPEAN PATENT OFFICE (EPO) 17168331.1 filed on 04/27/2017. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/EP2018/060711 filed on 04/26/2018.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2019 and 11/6/2020 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings submitted on 10/25/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 1 is objected to due to the recitation of “nucleic acid sequence encoding for a…protein”.  The term should be amended to recite “nucleic acid .. coding for a… protein” or “nucleic acid …..encoding a….protein”. Appropriate correction is required. 
Claims 2-5 are objected to due to the recitation of “SEQ ID NO.: X”.  The term should be amended to recite “SEQ ID NO: X”.  Appropriate correction is required.
Claims 2 and 4 are objected to due to the recitation of “0,1”.   The term should be amended to eliminate the comma and replace it with a period so that it recites “0.1”. Appropriate correction is required.
Claims 2 and 4 are objected to due to the recitation of “nucleic acid sequence encoding for an amino acid sequence”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “nucleic acid sequence coding for an amino acid sequence” or “nucleic acid sequence encoding an amino acid sequence”. Appropriate correction is required. 
Claims 6-12 are objected to due to the recitation of “promotor” and/or “promotors”.   To be grammatically correct, the terms should be amended to recite “promoter” and “promote
Claims 6-12 are objected to due to the recitation of “promotor 1” and/or “promotor 2”.  To enhance clarity and to be consistent with commonly used claim language,  the terms should be amended to recite “first promoter” in place of “promotor 1” and “second promoter” in place of “promotor 2”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-13 dependent thereon) is indefinite in the recitation of “wherein in the genome of said C. glutamicum crtR, crtY from C. glutamicum and crtEb were deleted and crtEBI, crtYPa and at least one recombinant sequence  which comprises a nucleic acid sequence encoding for a crtZ-protein…and at least one recombinant sequence which comprises a nucleic acid sequence encoding for a crtW protein….were introduced” for the following reasons.  The term “crtR, crtY from C. glutamicum and crtEb were deleted” appears to indicate that only crtY from the C. glutamicum is deleted and that the crtR and the crtEb genes are from another organism, which is unclear because the deleted genes should be all from the C. glutamicum cell of the preamble. If the intended limitation is “wherein said recombinant C. glutamicum comprises a deletion in the endogenous crtR, crtY and crtEb genes”, the claim should be amended accordingly.  In addition, a nucleic acid sequence is a graphical representation of the order in which nucleotides are arranged in a polynucleotide.  Therefore, it is unclear as to how one could introduce C. glutamicum cell.  If the intended limitation is “wherein said recombinant C. glutamicum has been genetically modified to introduce a gene encoding X”, the claim should be amended accordingly. Furthermore, even if one assume that the terms “crtR”, “crtY” and “crtEb” appear to be associated with C. glutamicum by virtue of the deletion requirement, the terms “crtEBI”, “crtYPa”, “crtZ” and “crtW” appear to be generic and not limited to a specific organism.  While the gene nomenclature used may be appropriate for C. glutamicum genes, the use of this nomenclature for (i) genes encoding proteins of identical function in other organisms, or (ii) proteins of identical function from other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002).  As such, the use of gene/protein terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claims are limiting the organism from which these genes/proteins derive to those that use the same nomenclature.   For examination purposes, the terms “crtEBI”, “crtYPa”, “crtZ” and “crtW” will be interpreted as “artificial operon”, “a gene encoding a lycopene cyclase”, “a gene encoding a β-carotene hydroxylase”, and “a gene encoding a 4,4'-beta-ionone ring ketolase”, respectively.  Correction is required.  
Claim 1 (claims 2-13 dependent thereon) is indefinite in the recitation of “preferably from F. pelagi…..preferably from F. pelagi…..(crtWsa-nucleic acid sequence)” for the following reasons. It is unclear whether the limitations following the phrase “preferably” are intended to be part of the claimed invention.  As written, one cannot determine if the crtZ protein is being limited to a protein from F. pelagi or if the crtW protein is limited to a protein from F. pelagi, B. aurantiaca or S. astaxanthinifaciens.  For examination purposes, no patentable weight will be given to the term “preferably from F. pelagi (crtZfp nucleic acid sequence)” and “preferably from F. pelagi….or S. astaxanthinifaciens
Claim 2  (claims 3 and 6 dependent thereon) is indefinite in the recitation of “a nucleic acid sequence having at least 80% identity as set forth with SEQ ID NO: 1…..” for the following reasons.   As written, it is unclear if (a) the nucleic acid sequence has  at least 80% sequence identity with SEQ ID NO: 1, or (b) SEQ ID NO: 1 has 80% sequence identity to an undefined sequence.  If the intended limitation is “a nucleic acid sequence having at least 80% sequence identity with SEQ ID NO: 1”, the claim should be amended accordingly.  Correction is required. 
Claim 2 (claims 3 and 6 dependent thereon)  is indefinite in the recitation of “a nucleic acid sequence that hybridizes with the complement of a nucleic acid sequence according to SEQ ID NO: 1 under the following hybridization conditions……and which amino acid sequence shows crtZ activity” for the following reasons.  As explained above, a nucleic acid sequence is merely a graphical representation of the order in which nucleotides are arranged in a polynucleotide.  Therefore, it is unclear as to how a graphical representation can hybridize to another sequence.  In addition, it is unclear as to how an amino acid sequence, which is a graphical representation of amino acids arranged in a protein, can have enzymatic activity.     If the intended limitation is a nucleic acid hybridizing to another nucleic acid, wherein said nucleic acid encodes a protein with enzymatic activity, the claim should be amended accordingly.  It should also be noted that the term “complement” can be interpreted as any fragment that is complementary to the desired nucleic acid.  Therefore, as written, it is unclear if the intended complement is the full-length complement of the polynucleotide of SEQ ID NO: 1.  Furthermore, the term “crtZ activity” is unclear because as explained above, the use of gene/protein terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claim is limiting the organism from which this gene/protein derives to those that use the same nomenclature. If the intended activity is β-carotene hydroxylase activity, the claim should be amended accordingly. Correction is required. 
Claim 4 (claim 7 dependent thereon) is indefinite in the recitation of “a nucleic acid sequence having at least 80% identity as set forth with SEQ ID NO: 3 or 5, respectively, or a nucleic acid sequence that hybridizes with the complement of a nucleic acid sequence  according to SEQ ID NO: 3 or 5, respectively, under the following hybridization conditions ……and which amino acid sequence  shows crtW activity” for the following reasons.  As written, it is unclear if (a) the nucleic acid sequence has  at least 80% sequence identity with SEQ ID NO: 3 or 5, or (b) SEQ ID NO: 3 or SEQ ID NO: 5 has 80% sequence identity to an undefined sequence.  If the intended limitation is “a nucleic acid sequence having at least 80% sequence identity with SEQ ID NO: 3 or SEQ ID NO: 5”, the claim should be amended accordingly.  The term “respectively” is unclear because there is no corresponding reference for SEQ ID NO: 3 or SEQ ID NO: 5.  What is associated with SEQ ID NO: 3 and what is associated with SEQ ID NO: 5 so that the word “respectively” could be applied? It is suggested the term “respectively” be deleted.  In addition, as explained above, a nucleic acid sequence is merely a graphical representation of the order in which nucleotides are arranged in a polynucleotide.  Therefore, it is unclear as to how a graphical representation can hybridize to another sequence.  In addition, it is unclear as to how an amino acid sequence, which is a graphical representation of amino acids arranged in a protein, can have enzymatic activity.  If the intended limitation is a nucleic acid hybridizing to another nucleic acid, wherein said nucleic acid encodes a protein with enzymatic activity, the claim should be amended accordingly. It should also be noted that the term “complement” can be interpreted as any fragment that is complementary to the desired nucleic acid.  Therefore, as written, it is unclear if the intended complement is the full-length complement of the polynucleotide of SEQ ID NO: 3 or 5.  Furthermore, the term “crtW activity” is unclear because as explained above, the use of gene/protein terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claim is limiting the organism from which this gene/protein derives to those that use the same nomenclature. If the intended activity is 4,4'-beta-ionone ring ketolase activity, the claim should be amended accordingly. Correction is required. 
Claim 5 (claim 7 dependent thereon) is indefinite in the recitation of “wherein the crtW-protein is of SEQ ID NO: 4…” for the following reasons.  As explained above, a sequence is a graphical representation.  Therefore, it is unclear as to how a protein is of an amino acid sequence.  If the intended 
Claims 6-7 is indefinite in the recitation of “said recombinant C. glutamicum comprises a nucleic acid sequence encoding for a promotor …” for the following reasons.  As explained above, a nucleic acid sequence is a graphical representation.  Therefore, it is unclear as to how a cell can comprise a graphical representation.  Furthermore, while a nucleic acid can encode a protein, it is unclear as to how a nucleic acid can encode a promoter, which is a polynucleotide.  If the intended limitation is  “said recombinant C. glutamicum comprises a nucleic acid that is a promoter  …”, the claims should be amended accordingly. Correction is required. 
Claims 6-7 are indefinite in the recitation of “….process of claim 1…which is operably linked to a….nucleic acid sequence according to claim 2 or claim 3” and “….process of claim 1…which is operably linked to a….nucleic acid sequence according to claim 4 or claim 5”, respectively, for the following reasons.  Claims 6-7 are dependent upon claim 1 as well as claims 2, 3, 4, or 5.   However,  claims 2-5 are directed to a process and not to a nucleic acid sequence.  Therefore, it is unclear as to whether claims 6-7 are further limiting claim 1 as well as any one of claims 2-5 or if claims 6-7 are only limiting claim 1.  If the intended limitation is defining the nucleic acid so that it is identical to the nucleic acid used in the process of claims 2, 3, 4 or 5, it is suggested claims 6-7 be amended to incorporate the limitations recited in claims 2-5 with regard to the nucleic acid. Correction is required. 
Claims 8-12 are indefinite in the recitation of “…of claim 1 wherein …. promotor…” because there is no antecedent basis for a promotor in claim 1.  As such, it is unclear as to which nucleic acids should have the recited promoters. For examination purposes, it will be assumed that claims 8-12 are duplicates of claim 1. Correction is required. 
Claim 13 is indefinite in the recitation of “wherein said recombinant C. glutamicum is GRLysΔsugRΔldhA” for the following reasons.  The term “GRLysΔsugRΔldhA” does not convey to one of skill in the art a specific and well-known C. glutamicum strain, or the characteristics of the strain so that one of skill in the art could differentiate said strain from other C. glutamicum strains.  In addition, it C. glutamicum strain used in the process or if the term refers to a C. glutamicum strain that is genetically modified to obtain the C. glutamicum strain of the preamble, namely the strain that is capable of making astaxanthin and lysine.  If the term refers to a C. glutamicum that has deletions at certain genes and is further modified to obtain the C. glutamicum of the preamble, it is suggested the claim be amended to indicate  that this strain  is a recombinant C. glutamicum has deletions at the desired genes and that it is the strain from which the C. glutamicum that makes astaxanthin and lysine is obtained.  For examination purposes, it will be assumed that the claim is directed to the process of claim 1 wherein the recombinant C. glutamicum is obtained by genetically modifying a C. glutamicum strain that has a deletion in the endogenous sugR and ldhA genes. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which 
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-13 are directed in part to a method for producing astaxanthin and lysine by culturing a recombinant C. glutamicum cell that has a deletion in the endogenous crtR, crtY and crtEb genes, wherein said C. glutamicum cell further expresses (i) a genus of nucleic acids (a) encoding variants of the polypeptide of SEQ ID NO: 2  having any structure or at least 80% sequence identity to the polypeptide of SEQ ID NO: 2 and  β-carotene hydroxylase activity, or (b) having at least 80% sequence identity to the polynucleotide of SEQ ID NO: 1, and/or (ii) a genus of nucleic acids (a) encoding variants of the polypeptide of SEQ ID NO: 4 or 6 having any structure or at least 80% sequence identity to the polypeptide of SEQ ID NO: 4 or 6 and 4,4'-beta-ionone ring ketolase activity, or (b) having at least 80% sequence identity to the polynucleotide of SEQ ID NO: 3 or SEQ ID NO: 5.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are 
There is either no structural limitation or significant structural variability with regard to the members of the genus of nucleic acids recited in the claims as well as the proteins encoded by said genus of nucleic acids. While the specification in the instant application discloses the structure of a very limited number of species of the genus of proteins encoded by the nucleic acids of the claims, it provides no clue as to the structural elements required in any protein having β-carotene hydroxylase activity or any protein having 4,4'-beta-ionone ring ketolase activity.  There is no disclosure of those structural features found in the polypeptides of SEQ ID NO: 2, 4 or 6 that are required in any variant having at least 80% sequence identity to the polypeptide of SEQ ID NO: 2, 4, or 6 for that variant to have the recited enzymatic activity. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which nucleic acids encode proteins having β-carotene hydroxylase or 4,4'-beta-ionone ring ketolase activity.
The claims require a large genus of nucleic acids encoding proteins which are structurally unrelated or substantially different in structure.  A polynucleotide having 80% sequence identity with the polynucleotide of SEQ ID NO: 1 can have any combination of 108 nucleotide modifications within SEQ ID NO: 1 (108 = 0.2x540; SEQ ID NO: 1 has 540 nucleotides).  A similar calculation for a polynucleotide having 80% sequence identity with the polynucleotide of SEQ ID NO: 3 shows that it can have any combination of 158 nucleotide modifications within SEQ ID NO: 3 (158 = 0.2x789; SEQ ID NO: 3 has 789 nucleotides). Each one of these nucleotide modifications can alter a codon. Therefore, a polynucleotide having 80% sequence identity with the polynucleotide of SEQ ID NO: 1 can encode a protein having 108 amino acid modifications within the polypeptide of SEQ ID NO: 2 (encoded by SEQ ID NO: 1; has 179 amino acids), thus encoding a protein having 39.6% sequence identity with the polypeptide of SEQ ID NO: 2 (39.6% = 100% - 108x100/179).  Similarly, a polynucleotide having 80% sequence identity with the polynucleotide of SEQ ID NO: 3 can encode a protein having 39.7% sequence 
 The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants of the polypeptide of SEQ ID NO: 2 that result from 108 amino acid substitutions is 179!x19108/(179-108)!/108!  or 1.26x10189 variants. The total number of variants of the polypeptide of SEQ ID NO: 4 that result from 158 amino acid substitutions is 262!x19158/(262-158)!/158!  or 1.51x10277 variants. A sufficient written description of a genus of polynucleotides and polypeptides may be achieved by a recitation of a representative number of polynucleotides and polypeptides defined by their nucleotide and amino acid sequences, respectively, or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is either no structural feature or the recited structural feature, e.g., 80% sequence identity to SEQ ID NO: 1, 2, 3, 4, 5, or 6, is not representative of all the members of the genus of nucleic acids recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 2, 4 or 6 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired enzymatic activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  
Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus,  it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the proteins encoded by the nucleic acids of the claims.
Due to the fact that the specification only discloses a limited number of species of the genus, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing astaxanthin and lysine by culturing a recombinant C. glutamicum cell that has a deletion in the endogenous crtR, crtY and crtEb genes, wherein said C. glutamicum cell further expresses a nucleic acid encoding the protein of SEQ ID NO: 2 and a nucleic acid encoding the protein of SEQ ID NO: 4 or SEQ ID NO: 6, does not reasonably provide enablement for a method for producing astaxanthin and lysine by culturing a recombinant C. glutamicum cell that has a deletion in the endogenous crtR, crtY and crtEb genes, wherein said C. glutamicum cell further expresses a nucleic acid encoding a variant of the polypeptide of SEQ ID NO: 2 having  β-carotene hydroxylase activity, and a nucleic acid encoding a variant of the polypeptide of SEQ ID NO: 4 or 6 having 4,4'-beta-ionone ring ketolase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) 
The breadth of the claims.  Claims 1-13 broadly encompass a method for producing astaxanthin and lysine by culturing a recombinant C. glutamicum cell that has a deletion in the endogenous crtR, crtY and crtEb genes, wherein said C. glutamicum cell further expresses (i) a nucleic acid (a) encoding a variant of the polypeptide of SEQ ID NO: 2  having any structure or at least 80% sequence identity with the polypeptide of SEQ ID NO: 2 and  β-carotene hydroxylase activity, or (b) having at least 80% sequence identity to the polynucleotide of SEQ ID NO: 1, and/or (ii) a nucleic acid (a) encoding a variant of the polypeptide of SEQ ID NO: 4 or 6 having any structure or at least 80% sequence identity with the polypeptide of SEQ ID NO: 4 or 6 and 4,4'-beta-ionone ring ketolase activity, or (b) having at least 80% sequence identity to the polynucleotide of SEQ ID NO: 3 or SEQ ID NO: 5.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements required (a) in any protein having β-carotene hydroxylase activity and 4,4'-beta-ionone ring ketolase activity, or (b) from the polypeptides of  SEQ ID NO: 2,  4 or 6 to obtain proteins having the recited enzymatic activity and the recited % sequence identity.   In the instant case, the specification enables a method for producing astaxanthin and lysine by culturing a recombinant C. glutamicum cell that has a deletion in the endogenous crtR, crtY and crtEb genes, wherein said C. glutamicum cell further expresses a nucleic acid encoding the protein of SEQ ID NO: 2 and a nucleic acid encoding the protein of SEQ ID NO: 4 or SEQ ID NO: 6.
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of the polypeptides of SEQ ID NO: 2, 4 and 6 and the corresponding coding polynucleotides, as working examples.   However, the specification fails to provide 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The coding region of a polynucleotide determines the structure and function of the protein encoded by said polynucleotide. Similarly, the amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of proteins having β-carotene hydroxylase activity and 4,4'-beta-ionone ring ketolase activity, neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any β-carotene hydroxylase or  4,4'-beta-ionone ring ketolase.
In addition, the art does not provide any teaching or guidance as to which changes can be made to the proteins of  SEQ ID NO: 2, 4, or 6 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of β-carotene hydroxylases and  4,4'-beta-ionone ring ketolases  to structural modifications and the extent of such tolerance.    The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to 
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polynucleotide or a polypeptide, and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of nucleic acids to find those that encode proteins having the enzymatic activities.  In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and the desired enzymatic activity, one of skill in the art would have to test an essentially infinite number of proteins/nucleic acids to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henke et al. (Marine Drugs 14(124):1-21, 6/30/2016; cited in the IDS; hereinafter Henke1) as evidenced by Henke et al. (Frontiers in Microbiology 8(633):1-15, 4/24/2017; hereinafter Henke2; cited in the prior Office action), Anda et al.  (GenBank accession number BAT30872, 12/3/2015; hereinafter Anda1), Anda et al.  (GenBank accession number BAT30875, 12/3/2015; hereinafter Anda2), and Anda et al. (GenBank accession number LC066395, 12/3/2015; hereinafter Anda3).
Claims 1-12 as interpreted are directed in part to a method for producing astaxanthin and lysine by culturing a recombinant C. glutamicum cell that has a deletion in the endogenous crtR, crtY and crtEb genes, wherein said C. glutamicum cell further expresses a nucleic acid encoding the protein of SEQ ID NO: 2 and a nucleic acid encoding the protein of SEQ ID NO: 4 or SEQ ID NO: 6, wherein the nucleic acid encoding the protein of SEQ ID NO: 2 comprises SEQ ID NO: 1, and the nucleic acid encoding the protein of SEQ ID NO: 4 or SEQ ID NO: 6 comprises SEQ ID NO: 3 or SEQ ID NO: 5, wherein the nucleic acid encoding the protein of SEQ ID NO: 2  and the nucleic acid encoding the protein of SEQ ID NO: 4 or SEQ ID NO: 6 are operably linked to promoters.  See claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
Henke1 teaches a method for the production of astaxanthin by culturing a recombinant C. glutamicum that expresses the F. pelagi crtW and crtZ genes (page 8, last paragraph; page 9, Table 3, last entry, ASTA1; page 9, first full paragraph; , page 10, third full paragraph; page 11, Table 4, ASTA1,  last entry).  Since C. glutamicum endogenously produces all twenty amino acids, including lysine, and the recombinant C. glutamicum cell of Henke1 is not a lysine auxotroph, it follows that the method of F. pelagi crtW is introduced in the C. glutamicum ASTA1 cell via the pSH1_crtW1Fp plasmid under the control of the Ptuf promoter (constitutive, page 12, Table 4, Plasmids; page 15, fourth full paragraph) and the F. pelagi crtZ is introduced in the C. glutamicum cell via the pEC-XT_crtZFp plasmid under the control of the inducible PtraclacIQ promoter (page 12, Table 4, Plasmids; page 15, fourth full paragraph). 
Henke1 teaches that C. glutamicum ASTA1 strain  was obtained by transforming the BETA4 strain that has a cg0725 gene deletion with the plasmids pSH1_crtW1Fp and pEC-XT_crtZFp.  The BETA4 strain was obtained by deleting the cg0725 gene in the BETA3 strain. The BETA3 strain was obtained by the integration of the P. ananatis crtY gene in the chromosome of the LYC5 strain under the control of the Ptuf promoter. The LYC5 strain was obtained from the LYC4 strain, which  is a strain obtained by integrating an artificial operon comprising the C. glutamicum crtE, crtB and crtI genes integrated into the chromosome of the LYC3 strain.  The LYC3 strain comprises a deletion in the endogenous crtY and crtEb genes (page 11, Table 4).  According to Henke2, the cg0725 gene of C. glutamicum is the crtR gene (page 3, Table 1, C. glutamicum strains, MB001 ΔcrtR). Therefore, the  C. glutamicum ASTA1 strain comprises deletions in the endogenous crtY, crtEb, and crtR genes and expresses the crtEBI artificial operon, the  P. ananatis crtY gene as well as the F. pelagi crtW and crtZ genes. As evidenced by Anda1 and Anda2, and also disclosed in the specification, the proteins encoded by the F. pelagi crtZ and crtW genes comprise SEQ ID NO: 2 and 4, respectively.  See alignments below.  As evidenced by Anda3 and also disclosed in the specification, the F. pelagi crtZ and crtW genes comprise SEQ ID NO: 1 and 3, respectively.  See alignments below.   The polypeptide of SEQ ID NO: 6 comprises amino acids 27-262 of SEQ ID NO: 4 and the polynucleotide of SEQ ID NO: 5 comprises nucleotides 79-789 of SEQ ID NO: 3.  See alignments below.  Therefore, the teachings of Henke1 anticipate the instant claims as written/interpreted.

SEQ ID NO: 2
RESULT 1
A0A0P0Z7W2_9RHIZ
ID   A0A0P0Z7W2_9RHIZ        Unreviewed;       179 AA.
AC   A0A0P0Z7W2;
DT   20-JAN-2016, integrated into UniProtKB/TrEMBL.

DT   11-DEC-2019, entry version 8.
DE   SubName: Full=Carotene hydroxylase {ECO:0000313|EMBL:BAT30872.1};
OS   Fulvimarina pelagi.
OC   Bacteria; Proteobacteria; Alphaproteobacteria; Rhizobiales;
OC   Aurantimonadaceae; Fulvimarina.
OX   NCBI_TaxID=217511 {ECO:0000313|EMBL:BAT30872.1};
RN   [1] {ECO:0000313|EMBL:BAT30872.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=DSM 15513 {ECO:0000313|EMBL:BAT30872.1};
RX   PubMed=26534993; DOI=10.1073/pnas.1514326112;
RA   Anda M., Ohtsubo Y., Okubo T., Sugawara M., Nagata Y., Tsuda M.,
RA   Minamisawa K., Mitsui H.;
RT   "Bacterial clade with the ribosomal RNA operon on a small plasmid rather
RT   than the chromosome.";
RL   Proc. Natl. Acad. Sci. U.S.A. 112:14343-14347(2015).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; LC066395; BAT30872.1; -; Genomic_DNA.
DR   RefSeq; WP_007067657.1; NZ_BBWO01000012.1.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:0005506; F:iron ion binding; IEA:InterPro.
DR   GO; GO:0016491; F:oxidoreductase activity; IEA:InterPro.
DR   GO; GO:0008610; P:lipid biosynthetic process; IEA:InterPro.
DR   InterPro; IPR006694; Fatty_acid_hydroxylase.
DR   Pfam; PF04116; FA_hydroxylase; 1.
PE   4: Predicted;
KW   Membrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM        6..25
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        56..75
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        81..101
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          13..139
FT                   /note="Fatty acid hydroxylase"
FT                   /evidence="ECO:0000259|Pfam:PF04116"
SQ   SEQUENCE   179 AA;  20917 MW;  5903547A5112124A CRC64;

  Query Match             100.0%;  Score 992;  DB 88;  Length 179;
  Best Local Similarity   100.0%;  
  Matches  179;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTIWTLYYVCLTLVTIGLMEVYAWWAHKFIMHGKFGWGWHKSHHEETEGWFEKNDLYAVV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTIWTLYYVCLTLVTIGLMEVYAWWAHKFIMHGKFGWGWHKSHHEETEGWFEKNDLYAVV 60

Qy         61 FAGFAIA LFMVGHFLSPTLLAIA WGITLYGLLYFVAHDGLVHQRWPFNYVPHRGYAKRLV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FAGFAIA LFMVGHFLSPTLLAIA WGITLYGLLYFVAHDGLVHQRWPFNYVPHRGYAKRLV 120

Qy        121 QAHRLHHAVEGREHCVSFGFLYAPPIEKLKRDLRESGILERERIERSLDQQGSAHAPVR 179
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QAHRLHHAVEGREHCVSFGFLYAPPIEKLKRDLRESGILERERIERSLDQQGSAHAPVR 179


SEQ ID NO: 2
RESULT 1
LC066395/c
LOCUS       LC066395              210368 bp    DNA     linear   BCT 03-DEC-2015
DEFINITION  Fulvimarina pelagi DNA, ribosomal RNA operon, note: contig
            containing rrnA.
ACCESSION   LC066395

DBLINK      BioProject: PRJDB3816
            BioSample: SAMD00028750
KEYWORDS    .
SOURCE      Fulvimarina pelagi
  ORGANISM  Fulvimarina pelagi
            Bacteria; Proteobacteria; Alphaproteobacteria; Rhizobiales;
            Aurantimonadaceae; Fulvimarina.
REFERENCE   1
  AUTHORS   Anda,M., Ohtsubo,Y., Okubo,T., Sugawara,M., Nagata,Y., Tsuda,M.,
            Minamisawa,K. and Mitsui,H.
  TITLE     Bacterial clade with the ribosomal RNA operon on a small plasmid
            rather than the chromosome
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 112 (46), 14343-14347 (2015)
   PUBMED   26534993
  REMARK    DOI:10.1073/pnas.1514326112
REFERENCE   2  (bases 1 to 210368)
  AUTHORS   Anda,M., Sugawara,M. and Mitsui,H.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-JUL-2015) Contact:Hisayuki Mitsui Tohoku University,
            Graduate School of Life Sciences; 2-1-1, Katahira, Aoba-ku, Sendai,
            Miyagi 980-8577, Japan
COMMENT     ##Genome-Assembly-Data-START##
            Assembly Method       :: Newbler v. 2.6
            Sequencing Technology :: MiSeq; ABI 3130xl
            ##Genome-Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..210368
                     /organism="Fulvimarina pelagi"
                     /mol_type="genomic DNA"
                     /strain="DSM 15513"
                     /type_material="type strain of Fulvimarina pelagi"
                     /db_xref="taxon:217511"
                     /note="contig containing rrnA"
     CDS             476..622
                     /codon_start=1
                     /transl_table=11
                     /product="protoheme IX farnesyltransferase"
                     /protein_id="BAT30773.1"
                     /translation="MSREDENETVRLTPEETRARRKRSIAIA VTLVALVVIFYVVSIV
                     KIGA"
     CDS             622..1245
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome C oxidase assembly protein"
                     /protein_id="BAT30774.1"
                     /translation="MDNETSTRKQDEKARRRGLIIAASCTAFIFGMVGAAYASVPLYE
                     LFCQVTGYGGTTQRAEANELQVSDKTIEVRFDGNTAKGLPWTFRPNDRSITVRLGETS
                     ETSYQVVNNSDRPITGQALYNVTPDAAGIYFNKIACFCFNEQTLQPGESVEMPITFFV
                     DPEVLDAEELQGGYAITLSYTFFPVDDPDEVVNAAQSESSDLAEGAL"
     CDS             1357..2226
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome c oxidase subunit III"
                     /protein_id="BAT30775.1"
                     /translation="MADAQAKHDYHMVDPSPWPLIGSVGAFIMLFGAVGLFRWSSGQD
                     FNFLGLPLANPWVFVLGLAIVLYTMYAWWSDTVKESLEGKHTRVVSLHLRYGIIMFIA
                     SEVMFFVAWFWAFFDASLFANEAIQESRTQVLGGQWPPAGIEVIDPLHLPLFNTITLL
                     LSGTTVTWAHHALLHGDRRGLITGLALTVALGVVFSYVQYYEYVHAPFAFSGSIYGAT
                     FFMATGFHGFHVLIGTIFLIVCLIRASIGQFTPQKHFGFEAAAWYWHFVDVVWLFLFF
                     AVYVWGGWGAEFH"
     CDS             2314..2724
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome c oxidase subunit III"
                     /protein_id="BAT30776.1"
                     /translation="MSQSPANEPDPILAGLKGRCPHCGKGRLFSGFLKPAKACDECGL
                     DYDFADSGDGPAVFVILIIGLIVCGLALLLEVTYDPPLILHLVLWVPMTVILALPLLR
                     MLKGVMITLTYSNDAREGRPKGHGRTRSGPDEIE"
     CDS             2721..3521
                     /codon_start=1

                     /product="hypothetical protein"
                     /protein_id="BAT30777.1"
                     /translation="MSSSGTSDEGLATAPEPMGQVKFSVALTLCVLGIVILAGLGTWQ
                     MERLFWKEALIERIDRRIASDPIPLDAAISEFQETGDVDYLPVRLSGEFLEGGERYFF
                     TTFEGATGWNVYTPLLTPDDKLVIVNRGFVPYEQREPETRVESQPQGEVSLEGIARNA
                     PEEKPGYFVPENDPDADTFFWRDLGAMSAGLSIDAGVDLVPFFVDAKRDPDADALPVG
                     GQTIVSLPNNHLQYAFTWYGIGLVLVVMTVLLVVRRVRARRGQASRTA"
     CDS             3553..4581
                     /codon_start=1
                     /transl_table=11
                     /product="4-hydroxy-3-methylbut-2-enyl diphosphate
                     reductase"
                     /protein_id="BAT30778.1"
                     /translation="MTVLDMPSPNVAATKPALRLKLCEPRGFCAGVDRAIQIVVLALK
                     KYGAPVYVRHEIVHNKYVVDGLRDMGAVFVKELHEVPDDGQPVVFSAHGVPKSVPARA
                     EARDMFYLDATCPLVSKVHKQGLRHVKLGRHVLLIGHAGHPEVVGTLGQLPEGTVTLI
                     ETEEDVSAFEPADPSALGFITQTTLSVDDTAGVVKALQAKFPEMQAPSSESICYATTN
                     RQDAVKVAAPETDLFVVVGAPNSSNSKRLVEVAKRFGARDAMLVENEREIPWESLKTG
                     ATIALSAGASAPDILIDAIIAKARENFDVDLEIVQTAEENELFPVMRSLRDVPLTEAD
                     MAFVNGSA"
     CDS             4595..5575
                     /codon_start=1
                     /transl_table=11
                     /product="homoserine kinase"
                     /protein_id="BAT30779.1"
                     /translation="MAVYTDVGEAELIAFLADYDLGQVLSYKGIAEGVENSNFLLRTT
                     GGTFILTLYEKRVAKNDLPFFLGLMQYLAEHGLSCPLPVQRRDGEALGELAGRPGAVF
                     TFLEGMGARRPTPVHCRAVGSAMARLHAIGQGFSMQRTNGLAMEAWRPLFASCPNRVD
                     EIEPGLADEIGSELDDLEANWPRDLPSGVIHADLFTDNVFFLGGELSGIIDFYFACNE
                     LLAYDIAITLCAWCFEADGSFNITKGVALLKGYQAVRPLSESEADSLPILCRGAAMRF
                     LLTRLYDWLTVPDGSFVVKKDPREYLRKLRFHRNVSRAGEYGYEPIGVNV"
     CDS             5572..6033
                     /codon_start=1
                     /transl_table=11
                     /product="ribonuclease H"
                     /protein_id="BAT30780.1"
                     /translation="MSKENRVEIYTDGACSGNPGPGGWGVLLRFGEHSKELKGGEANT
                     TNNRMELLAAIEALSALKRPCAIDLHSDSSYMRDGIMKWIHGWKKNGWKTADKKPVKN
                     AELWQRLDEERSRHDVTFHWVKGHAGHEGNERADQLANDGMEPFKKKARSA"
     CDS             complement(6053..6853)
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="BAT30781.1"
                     /translation="MKRSVATFTRIAAIA TSITVVGTHSSAVSAERSSSPVARTEFAT
                     LTLLAETPTAHGLVRGALKIELEPGWKTYWLDPGPSGIPPQIDFSRTEGVGESAILAP
                     LPERFGEDLARANGYKSDLSLPFLLTPGENETISGAIFANVFLGVCESICVPVQAELS
                     ATFDRAGDVQAAFSNLPTQVKPTDLTASIDGDALILGLRAGSDVADAFVLGPDGWYFG
                     EAELSEYGEGTTTFRIPIDERPKDAETPVLTAVFDDGEKGLTAVFRPE"
     CDS             7049..7651
                     /codon_start=1
                     /transl_table=11
                     /product="UPF0301 protein FP2506_13109"
                     /protein_id="BAT30782.1"
                     /translation="MRIDEVADETTTSLEGHFLIAMPGIEGEPFERTVIYLCAHSASG
                     AMGFIINKPQSTSFPELLTQLGIVESEDDIRRPEGSMEVSVCRGGPVEQSRGFVLHSA
                     DYDSESTVTVDDEIALTPTTDILRAMSQGIGPKTAIMALGYSGWAPGQLEQEIAQNGW
                     LTCKADLSIIFSNALENKYDQALALLGIQQAFLNAEAGHA"
     CDS             complement(7673..10612)
                     /codon_start=1
                     /transl_table=11
                     /product="sensory box/GGDEF domain/EAL domain protein"
                     /protein_id="BAT30783.1"
                     /translation="MTGGEYRRRFLRHTRENVRAFLSSCLVLFAALASLAALTLPAHA
                     LDVVAVSPNESVIDLRPAIEVYRNAGRSFQVSAVPGPEGIVRRIEIDATTQQANGDWA
                     VFALTNESDEQIDRLIVAPHFTPAGSGVLNPDLGSQRIAAITPSQGFALERQVSSEAD
                     EFLVTLDPGAIVTFVAELTAERLPDVRLWEPGTYRENVNAFTLYRGIVLGIAGLLAVF
                     LTILFVVKGSAMFPAAAALSWSVLAYICIDFQFWEKLMPFAPGQEPLWRAGVEVAFLF
                     TLILFLFAYLSLNRWHGYLTIVSGVVLAAVGAIGAYTLVDPVSAAGITRVSLAFTAAL
                     GLAAIISLSIQRFDRAVMLLPTWLLLIVWIWAAWMTVTGRISNDIIQPALGGSLVLIV

                     SALPVDAMNGPARNWLPVLHPDDRDRFKLTLDTIIEHRRGRMHQDFRVRDGDGHYHWL
                     ALRARPMLGTDGEVMRCVGTLKDITSAKKAEDRLLQDAMVDQLTGLPNREVFMDRLEA
                     INTLAAHSEGISPTVFVIDIDRFKQVNDDYGLATGDTILLTIGRRLKRTLKPQDTLAR
                     LSGDQFGAILVSETSSDAVASFAEHMREAIRAPIAFAERDIVLTASIGLTGWSSDQTP
                     PEALTEADLAMHQAKRMGGDRIEPFRPAYKAIGSNRVALETDLRRAFERHELALAFQP
                     IVALEDETIAGFEALLRWDHPRRGKISPAEFVPLAERSGLIVQLGQFALEEAAKRLSD
                     WHRATGDTKLFMSVNVSSRQLITQDLIADVDTVLQRYRLPASALKLEMTESLVMDNPE
                     RSAQLLDRIVERGVGLSLDDFGTGYSSLAYLMRFPFDTLKIDQSFLKHNSQPQRPVIL
                     KSIVTMAHDLGLKIVAEGVETEADVATLRQMKCEYAQSFLYAKPLNQEEARRMLVAKE
                     PGLRRTA"
     CDS             complement(10609..11271)
                     /codon_start=1
                     /transl_table=11
                     /product="ribosomal-protein-alanine N-acetyltransferase"
                     /protein_id="BAT30784.1"
                     /translation="MHLLDAILRPHCPVLRGERVLLRLPKRSDYVKWAALRGESAPFL
                     RPWEPEWSRDELSVHAFRSRLRRYYSEAHSHSSFTFFIFDMNEDVLMGGLTLSHIRRG
                     VAQVATLGYWMGERFAGQGLMREAVREVTRFAFDVENLHRVEAACLPANERSIGLLTR
                     CGFTHEGLLRRYLRIAGEWEDHSLYSLLAEEWPRSGAMDGRREHGLGVQSTSCCFHEP
                     DR"
     CDS             complement(11282..12592)
                     /codon_start=1
                     /transl_table=11
                     /product="processing peptidase"
                     /protein_id="BAT30785.1"
                     /translation="MTQQITRLDNGLTVVSDRMDNLESAALGFWVKTGARDEHEGEHG
                     IAHLLEHMAFKGTARRSARDIAEEIENVGGELNAGTSVESTSYYARVLKDDVPLALDI
                     LSDILLNSRFDPVELEREQHVILQEIGAAEDTPDDIVFDHFQETAFTDQIVGRPILGT
                     RDSVRSFSPSDLRAYLDRQYGPDRIVVSAAGAVEHDAIVAQVSSLFEHRRSPILEPAN
                     VKRSAARYTGGEYRERRDLADAQLLIGFEGRPYYQRDFYSSQVLSMVLGGGMSSRLFQ
                     EIRERRGLCYSIYAFHWSFSDSGLFGIHAATGEEELQELGETIVEELVKASEEISDTE
                     VVRARAQMRSSLMMGQESPAVRAGQMARQLMFNGAIISSEELFDRLAAIDAARLKDLA
                     GRLFIDGAPTLAAIGKLERLASVDALAMPLKAGQTRPRSAAGMA"
     CDS             complement(12589..13998)
                     /codon_start=1
                     /transl_table=11
                     /product="threonine synthase"
                     /protein_id="BAT30786.1"
                     /translation="MEYVSTRGEAPRLGFADTLLAGLAGDGGLYVPNAWPQLSQETIR
                     SFRGRPYSEIAYEVMAPFVGEDIAADDLKSMIDDAYATFPHPAVAPLVQIGANHFLLE
                     LFHGPTLAFKDVAMQLLARLMDHVLAERGQRATIVGATSGDTGGAAIA AFAGSERADI
                     FILFPNGRVSPVQQRQMTTSGSANVHAVSLDGTFDDCQALVKAMFNDRRFRADVGLSG
                     VNSINWGRIMAQIVYYFTAAASLGAPDRQVSFTVPTGNFGDIFAGFAAKRMGLPIDRL
                     IVATNANDILDRTLKTGRYETDGVEATMSPSMDIQVSSNFERLIFEASGRDADLVRGL
                     MQQLSQSGAFTLPNTVIETIRNEFDAGRTDEAETARTIKNVLTRQAYLLDPHTAVAVN
                     VAEALLGEAPMVTLSTAHPAKFPDAVTQACGRTPDLPPSHADLMQKRERFDTIANDLD
                     ALQQFIRERSRAGNGAEAA"
     CDS             14167..14745
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="BAT30787.1"
                     /translation="MIQGKPRRSLRGSHLSFVAAVAGMFLAACSSTDTGEGLGETAAS

Alignment Scores:
Length:                 210368 
Score:                  992.00         Matches:       179    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     125            Gaps:          0      

US-16-608-570-2 (1-179) x LC066395 (1-210368)

Qy          1 MetThrIleTrpThrLeuTyrTyrValCysLeuThrLeuValThrIleGlyLeuMetGlu 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101491 ATGACGATCTGGACTCTCTACTACGTCTGTCTCACCCTCGTCACGATCGGTTTGATGGAG 101432

Qy         21 ValTyrAlaTrpTrpAlaHisLysPheIleMetHisGlyLysPheGlyTrpGlyTrpHis 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         41 LysSerHisHisGluGluThrGluGlyTrpPheGluLysAsnAspLeuTyrAlaValVal 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101371 AAGTCCCACCACGAGGAAACCGAAGGGTGGTTCGAGAAGAACGATCTCTACGCTGTCGTT 101312

Qy         61 PheAlaGlyPheAlaIleAlaLeuPheMetValGlyHisPheLeuSerProThrLeuLeu 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101311 TTCGCCGGCTTCGCGATAGCGCTGTTCATGGTCGGACATTTCCTTTCTCCGACCCTGCTC 101252

Qy         81 AlaIleAlaTrpGlyIleThrLeuTyrGlyLeuLeuTyrPheValAlaHisAspGlyLeu 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101251 GCCATCGCCTGGGGCATCACGCTTTACGGATTACTCTACTTCGTTGCCCATGATGGACTT 101192

Qy        101 ValHisGlnArgTrpProPheAsnTyrValProHisArgGlyTyrAlaLysArgLeuVal 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101191 GTCCATCAGCGCTGGCCGTTCAACTACGTGCCGCATCGAGGTTATGCAAAACGCCTGGTT 101132

Qy        121 GlnAlaHisArgLeuHisHisAlaValGluGlyArgGluHisCysValSerPheGlyPhe 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101131 CAAGCTCATCGTCTGCACCATGCGGTGGAAGGCCGCGAGCACTGCGTCTCGTTCGGCTTT 101072

Qy        141 LeuTyrAlaProProIleGluLysLeuLysArgAspLeuArgGluSerGlyIleLeuGlu 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101071 CTCTATGCGCCGCCGATTGAAAAGCTGAAGCGCGATTTGCGTGAGTCCGGAATTCTCGAA 101012

Qy        161 ArgGluArgIleGluArgSerLeuAspGlnGlnGlySerAlaHisAlaProValArg 179
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101011 CGGGAGCGCATCGAGCGGTCTCTGGACCAGCAAGGCTCCGCCCACGCGCCGGTTCGG 100955



SEQ ID NO: 1
RESULT 1
LC066395/c
LOCUS       LC066395              210368 bp    DNA     linear   BCT 03-DEC-2015
DEFINITION  Fulvimarina pelagi DNA, ribosomal RNA operon, note: contig
            containing rrnA.
ACCESSION   LC066395
VERSION     LC066395.1
DBLINK      BioProject: PRJDB3816
            BioSample: SAMD00028750
KEYWORDS    .
SOURCE      Fulvimarina pelagi
  ORGANISM  Fulvimarina pelagi
            Bacteria; Proteobacteria; Alphaproteobacteria; Rhizobiales;
            Aurantimonadaceae; Fulvimarina.
REFERENCE   1
  AUTHORS   Anda,M., Ohtsubo,Y., Okubo,T., Sugawara,M., Nagata,Y., Tsuda,M.,
            Minamisawa,K. and Mitsui,H.
  TITLE     Bacterial clade with the ribosomal RNA operon on a small plasmid
            rather than the chromosome
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 112 (46), 14343-14347 (2015)
   PUBMED   26534993
  REMARK    DOI:10.1073/pnas.1514326112
REFERENCE   2  (bases 1 to 210368)
  AUTHORS   Anda,M., Sugawara,M. and Mitsui,H.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-JUL-2015) Contact:Hisayuki Mitsui Tohoku University,
            Graduate School of Life Sciences; 2-1-1, Katahira, Aoba-ku, Sendai,
            Miyagi 980-8577, Japan
COMMENT     ##Genome-Assembly-Data-START##
            Assembly Method       :: Newbler v. 2.6
            Sequencing Technology :: MiSeq; ABI 3130xl
            ##Genome-Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..210368
                     /organism="Fulvimarina pelagi"
                     /mol_type="genomic DNA"
                     /strain="DSM 15513"
                     /type_material="type strain of Fulvimarina pelagi"

                     /note="contig containing rrnA"
     CDS             476..622
                     /codon_start=1
                     /transl_table=11
                     /product="protoheme IX farnesyltransferase"
                     /protein_id="BAT30773.1"
                     /translation="MSREDENETVRLTPEETRARRKRSIAIA VTLVALVVIFYVVSIV
                     KIGA"
     CDS             622..1245
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome C oxidase assembly protein"
                     /protein_id="BAT30774.1"
                     /translation="MDNETSTRKQDEKARRRGLIIAASCTAFIFGMVGAAYASVPLYE
                     LFCQVTGYGGTTQRAEANELQVSDKTIEVRFDGNTAKGLPWTFRPNDRSITVRLGETS
                     ETSYQVVNNSDRPITGQALYNVTPDAAGIYFNKIACFCFNEQTLQPGESVEMPITFFV
                     DPEVLDAEELQGGYAITLSYTFFPVDDPDEVVNAAQSESSDLAEGAL"
     CDS             1357..2226
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome c oxidase subunit III"
                     /protein_id="BAT30775.1"
                     /translation="MADAQAKHDYHMVDPSPWPLIGSVGAFIMLFGAVGLFRWSSGQD
                     FNFLGLPLANPWVFVLGLAIVLYTMYAWWSDTVKESLEGKHTRVVSLHLRYGIIMFIA
                     SEVMFFVAWFWAFFDASLFANEAIQESRTQVLGGQWPPAGIEVIDPLHLPLFNTITLL
                     LSGTTVTWAHHALLHGDRRGLITGLALTVALGVVFSYVQYYEYVHAPFAFSGSIYGAT
                     FFMATGFHGFHVLIGTIFLIVCLIRASIGQFTPQKHFGFEAAAWYWHFVDVVWLFLFF
                     AVYVWGGWGAEFH"
     CDS             2314..2724
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome c oxidase subunit III"
                     /protein_id="BAT30776.1"
                     /translation="MSQSPANEPDPILAGLKGRCPHCGKGRLFSGFLKPAKACDECGL
                     DYDFADSGDGPAVFVILIIGLIVCGLALLLEVTYDPPLILHLVLWVPMTVILALPLLR
                     MLKGVMITLTYSNDAREGRPKGHGRTRSGPDEIE"
     CDS             2721..3521
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="BAT30777.1"
                     /translation="MSSSGTSDEGLATAPEPMGQVKFSVALTLCVLGIVILAGLGTWQ
                     MERLFWKEALIERIDRRIASDPIPLDAAISEFQETGDVDYLPVRLSGEFLEGGERYFF
                     TTFEGATGWNVYTPLLTPDDKLVIVNRGFVPYEQREPETRVESQPQGEVSLEGIARNA
                     PEEKPGYFVPENDPDADTFFWRDLGAMSAGLSIDAGVDLVPFFVDAKRDPDADALPVG
                     GQTIVSLPNNHLQYAFTWYGIGLVLVVMTVLLVVRRVRARRGQASRTA"
     CDS             3553..4581
                     /codon_start=1
                     /transl_table=11
                     /product="4-hydroxy-3-methylbut-2-enyl diphosphate
                     reductase"
                     /protein_id="BAT30778.1"
                     /translation="MTVLDMPSPNVAATKPALRLKLCEPRGFCAGVDRAIQIVVLALK
                     KYGAPVYVRHEIVHNKYVVDGLRDMGAVFVKELHEVPDDGQPVVFSAHGVPKSVPARA
                     EARDMFYLDATCPLVSKVHKQGLRHVKLGRHVLLIGHAGHPEVVGTLGQLPEGTVTLI
                     ETEEDVSAFEPADPSALGFITQTTLSVDDTAGVVKALQAKFPEMQAPSSESICYATTN
                     RQDAVKVAAPETDLFVVVGAPNSSNSKRLVEVAKRFGARDAMLVENEREIPWESLKTG
                     ATIALSAGASAPDILIDAIIAKARENFDVDLEIVQTAEENELFPVMRSLRDVPLTEAD
                     MAFVNGSA"
     CDS             4595..5575
                     /codon_start=1
                     /transl_table=11
                     /product="homoserine kinase"
                     /protein_id="BAT30779.1"
                     /translation="MAVYTDVGEAELIAFLADYDLGQVLSYKGIAEGVENSNFLLRTT
                     GGTFILTLYEKRVAKNDLPFFLGLMQYLAEHGLSCPLPVQRRDGEALGELAGRPGAVF
                     TFLEGMGARRPTPVHCRAVGSAMARLHAIGQGFSMQRTNGLAMEAWRPLFASCPNRVD
                     EIEPGLADEIGSELDDLEANWPRDLPSGVIHADLFTDNVFFLGGELSGIIDFYFACNE
                     LLAYDIAITLCAWCFEADGSFNITKGVALLKGYQAVRPLSESEADSLPILCRGAAMRF
                     LLTRLYDWLTVPDGSFVVKKDPREYLRKLRFHRNVSRAGEYGYEPIGVNV"

                     /codon_start=1
                     /transl_table=11
                     /product="ribonuclease H"
                     /protein_id="BAT30780.1"
                     /translation="MSKENRVEIYTDGACSGNPGPGGWGVLLRFGEHSKELKGGEANT
                     TNNRMELLAAIEALSALKRPCAIDLHSDSSYMRDGIMKWIHGWKKNGWKTADKKPVKN
                     AELWQRLDEERSRHDVTFHWVKGHAGHEGNERADQLANDGMEPFKKKARSA"
     CDS             complement(6053..6853)
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="BAT30781.1"
                     /translation="MKRSVATFTRIAAIA TSITVVGTHSSAVSAERSSSPVARTEFAT
                     LTLLAETPTAHGLVRGALKIELEPGWKTYWLDPGPSGIPPQIDFSRTEGVGESAILAP
                     LPERFGEDLARANGYKSDLSLPFLLTPGENETISGAIFANVFLGVCESICVPVQAELS
                     ATFDRAGDVQAAFSNLPTQVKPTDLTASIDGDALILGLRAGSDVADAFVLGPDGWYFG
                     EAELSEYGEGTTTFRIPIDERPKDAETPVLTAVFDDGEKGLTAVFRPE"
     CDS             7049..7651
                     /codon_start=1
                     /transl_table=11
                     /product="UPF0301 protein FP2506_13109"
                     /protein_id="BAT30782.1"
                     /translation="MRIDEVADETTTSLEGHFLIAMPGIEGEPFERTVIYLCAHSASG
                     AMGFIINKPQSTSFPELLTQLGIVESEDDIRRPEGSMEVSVCRGGPVEQSRGFVLHSA
                     DYDSESTVTVDDEIALTPTTDILRAMSQGIGPKTAIMALGYSGWAPGQLEQEIAQNGW
                     LTCKADLSIIFSNALENKYDQALALLGIQQAFLNAEAGHA"
     CDS             complement(7673..10612)
                     /codon_start=1
                     /transl_table=11
                     /product="sensory box/GGDEF domain/EAL domain protein"
                     /protein_id="BAT30783.1"
                     /translation="MTGGEYRRRFLRHTRENVRAFLSSCLVLFAALASLAALTLPAHA
                     LDVVAVSPNESVIDLRPAIEVYRNAGRSFQVSAVPGPEGIVRRIEIDATTQQANGDWA
                     VFALTNESDEQIDRLIVAPHFTPAGSGVLNPDLGSQRIAAITPSQGFALERQVSSEAD
                     EFLVTLDPGAIVTFVAELTAERLPDVRLWEPGTYRENVNAFTLYRGIVLGIAGLLAVF
                     LTILFVVKGSAMFPAAAALSWSVLAYICIDFQFWEKLMPFAPGQEPLWRAGVEVAFLF
                     TLILFLFAYLSLNRWHGYLTIVSGVVLAAVGAIGAYTLVDPVSAAGITRVSLAFTAAL
                     GLAAIISLSIQRFDRAVMLLPTWLLLIVWIWAAWMTVTGRISNDIIQPALGGSLVLIV
                     LLIGFTVMQHGFAGGTLAQGLVSDLERRSLALAGSGDAVFDWDVIRDRIFIDSESAML
                     SALPVDAMNGPARNWLPVLHPDDRDRFKLTLDTIIEHRRGRMHQDFRVRDGDGHYHWL
                     ALRARPMLGTDGEVMRCVGTLKDITSAKKAEDRLLQDAMVDQLTGLPNREVFMDRLEA
                     INTLAAHSEGISPTVFVIDIDRFKQVNDDYGLATGDTILLTIGRRLKRTLKPQDTLAR
                     LSGDQFGAILVSETSSDAVASFAEHMREAIRAPIAFAERDIVLTASIGLTGWSSDQTP
                     PEALTEADLAMHQAKRMGGDRIEPFRPAYKAIGSNRVALETDLRRAFERHELALAFQP
                     IVALEDETIAGFEALLRWDHPRRGKISPAEFVPLAERSGLIVQLGQFALEEAAKRLSD
                     WHRATGDTKLFMSVNVSSRQLITQDLIADVDTVLQRYRLPASALKLEMTESLVMDNPE
                     RSAQLLDRIVERGVGLSLDDFGTGYSSLAYLMRFPFDTLKIDQSFLKHNSQPQRPVIL
                     KSIVTMAHDLGLKIVAEGVETEADVATLRQMKCEYAQSFLYAKPLNQEEARRMLVAKE
                     PGLRRTA"
     CDS             complement(10609..11271)
                     /codon_start=1
                     /transl_table=11
                     /product="ribosomal-protein-alanine N-acetyltransferase"
                     /protein_id="BAT30784.1"
                     /translation="MHLLDAILRPHCPVLRGERVLLRLPKRSDYVKWAALRGESAPFL
                     RPWEPEWSRDELSVHAFRSRLRRYYSEAHSHSSFTFFIFDMNEDVLMGGLTLSHIRRG
                     VAQVATLGYWMGERFAGQGLMREAVREVTRFAFDVENLHRVEAACLPANERSIGLLTR
                     CGFTHEGLLRRYLRIAGEWEDHSLYSLLAEEWPRSGAMDGRREHGLGVQSTSCCFHEP
                     DR"
     CDS             complement(11282..12592)
                     /codon_start=1
                     /transl_table=11
                     /product="processing peptidase"
                     /protein_id="BAT30785.1"
                     /translation="MTQQITRLDNGLTVVSDRMDNLESAALGFWVKTGARDEHEGEHG
                     IAHLLEHMAFKGTARRSARDIAEEIENVGGELNAGTSVESTSYYARVLKDDVPLALDI
                     LSDILLNSRFDPVELEREQHVILQEIGAAEDTPDDIVFDHFQETAFTDQIVGRPILGT
                     RDSVRSFSPSDLRAYLDRQYGPDRIVVSAAGAVEHDAIVAQVSSLFEHRRSPILEPAN
                     VKRSAARYTGGEYRERRDLADAQLLIGFEGRPYYQRDFYSSQVLSMVLGGGMSSRLFQ
                     EIRERRGLCYSIYAFHWSFSDSGLFGIHAATGEEELQELGETIVEELVKASEEISDTE

                     GRLFIDGAPTLAAIGKLERLASVDALAMPLKAGQTRPRSAAGMA"
     CDS             complement(12589..13998)
                     /codon_start=1
                     /transl_table=11
                     /product="threonine synthase"
                     /protein_id="BAT30786.1"
                     /translation="MEYVSTRGEAPRLGFADTLLAGLAGDGGLYVPNAWPQLSQETIR
                     SFRGRPYSEIAYEVMAPFVGEDIAADDLKSMIDDAYATFPHPAVAPLVQIGANHFLLE
                     LFHGPTLAFKDVAMQLLARLMDHVLAERGQRATIVGATSGDTGGAAIA AFAGSERADI
                     FILFPNGRVSPVQQRQMTTSGSANVHAVSLDGTFDDCQALVKAMFNDRRFRADVGLSG
                     VNSINWGRIMAQIVYYFTAAASLGAPDRQVSFTVPTGNFGDIFAGFAAKRMGLPIDRL
                     IVATNANDILDRTLKTGRYETDGVEATMSPSMDIQVSSNFERLIFEASGRDADLVRGL
                     MQQLSQSGAFTLPNTVIETIRNEFDAGRTDEAETARTIKNVLTRQAYLLDPHTAVAVN
                     VAEALLGEAPMVTLSTAHPAKFPDAVTQACGRTPDLPPSHADLMQKRERFDTIANDLD
                     ALQQFIRERSRAGNGAEAA"
     CDS             14167..14745
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="BAT30787.1"
                     /translation="MIQGKPRRSLRGSHLSFVAAVAGMFLAACSSTDTGEGLGETAAS

  Query Match             99.7%;  Score 538.4;  DB 125;  Length 210368;
  Best Local Similarity   99.8%;  
  Matches  539;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 ATGACGATCTGGACTCTCTACTACGTCTGTCTCACCCTCGTCACGATCGGTTTGATGGAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101491 ATGACGATCTGGACTCTCTACTACGTCTGTCTCACCCTCGTCACGATCGGTTTGATGGAG 101432

Qy         61 GTTTATGCATGGTGGGCGCACAAGTTCATCATGCATGGCAAATTCGGTTGGGGCTGGCAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101431 GTTTATGCATGGTGGGCGCACAAGTTCATCATGCATGGCAAATTCGGTTGGGGCTGGCAT 101372

Qy        121 AAGTCCCACCACGAGGAAACCGAAGGGTGGTTCGAGAAGAACGATCTCTACGCTGTCGTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101371 AAGTCCCACCACGAGGAAACCGAAGGGTGGTTCGAGAAGAACGATCTCTACGCTGTCGTT 101312

Qy        181 TTCGCCGGCTTCGCGATAGCGCTGTTCATGGTCGGACATTTCCTTTCTCCGACCCTGCTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101311 TTCGCCGGCTTCGCGATAGCGCTGTTCATGGTCGGACATTTCCTTTCTCCGACCCTGCTC 101252

Qy        241 GCCATCGCCTGGGGCATCACGCTTTACGGATTACTCTACTTCGTTGCCCATGATGGACTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101251 GCCATCGCCTGGGGCATCACGCTTTACGGATTACTCTACTTCGTTGCCCATGATGGACTT 101192

Qy        301 GTCCATCAGCGCTGGCCGTTCAACTACGTGCCGCATCGAGGTTATGCAAAACGCCTGGTT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101191 GTCCATCAGCGCTGGCCGTTCAACTACGTGCCGCATCGAGGTTATGCAAAACGCCTGGTT 101132

Qy        361 CAAGCTCATCGTCTGCACCATGCGGTGGAAGGCCGCGAGCACTGCGTCTCGTTCGGCTTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101131 CAAGCTCATCGTCTGCACCATGCGGTGGAAGGCCGCGAGCACTGCGTCTCGTTCGGCTTT 101072

Qy        421 CTCTATGCGCCGCCGATTGAAAAGCTGAAGCGCGATTTGCGTGAGTCCGGAATTCTCGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     101071 CTCTATGCGCCGCCGATTGAAAAGCTGAAGCGCGATTTGCGTGAGTCCGGAATTCTCGAA 101012

Qy        481 CGGGAGCGCATCGAGCGGTCTCTGGACCAGCAAGGCTCCGCCCACGCGCCGGTTCGGTAA 540
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db     101011 CGGGAGCGCATCGAGCGGTCTCTGGACCAGCAAGGCTCCGCCCACGCGCCGGTTCGGTGA 100952


SEQ ID NO:4
RESULT 1
A0A0P0Z8B9_9RHIZ
ID   A0A0P0Z8B9_9RHIZ        Unreviewed;       262 AA.
AC   A0A0P0Z8B9;
DT   20-JAN-2016, integrated into UniProtKB/TrEMBL.
DT   20-JAN-2016, sequence version 1.

DE   SubName: Full=Beta-carotene ketolase {ECO:0000313|EMBL:BAT30875.1};
OS   Fulvimarina pelagi.
OC   Bacteria; Proteobacteria; Alphaproteobacteria; Rhizobiales;
OC   Aurantimonadaceae; Fulvimarina.
OX   NCBI_TaxID=217511 {ECO:0000313|EMBL:BAT30875.1};
RN   [1] {ECO:0000313|EMBL:BAT30875.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=DSM 15513 {ECO:0000313|EMBL:BAT30875.1};
RX   PubMed=26534993; DOI=10.1073/pnas.1514326112;
RA   Anda M., Ohtsubo Y., Okubo T., Sugawara M., Nagata Y., Tsuda M.,
RA   Minamisawa K., Mitsui H.;
RT   "Bacterial clade with the ribosomal RNA operon on a small plasmid rather
RT   than the chromosome.";
RL   Proc. Natl. Acad. Sci. U.S.A. 112:14343-14347(2015).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; LC066395; BAT30875.1; -; Genomic_DNA.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:0006629; P:lipid metabolic process; IEA:InterPro.
DR   InterPro; IPR005804; FA_desaturase_dom.
DR   Pfam; PF00487; FA_desaturase; 2.
PE   4: Predicted;
KW   Membrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM        33..56
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        63..85
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        97..116
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        158..177
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        183..202
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          66..160
FT                   /note="FA_desaturase"
FT                   /evidence="ECO:0000259|Pfam:PF00487"
FT   DOMAIN          162..259
FT                   /note="FA_desaturase"
FT                   /evidence="ECO:0000259|Pfam:PF00487"
SQ   SEQUENCE   262 AA;  29535 MW;  7E1B0CE8019D78F7 CRC64;

  Query Match             100.0%;  Score 1433;  DB 88;  Length 262;
  Best Local Similarity   100.0%;  
  Matches  262;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTLSPTSRLIPASALPRSTPADSPKIRPYQTTIGLTLCAVLLASWFAIHVSAIFFLDINF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTLSPTSRLIPASALPRSTPADSPKIRPYQTTIGLTLCAVLLASWFAIHVSAIFFLDINF 60

Qy         61 STLPLAPLITVFQCWLTVGLFILAHDAMHGSLAPGRTRLNAVIGGFILFVYAGFAWKKIR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 STLPLAPLITVFQCWLTVGLFILAHDAMHGSLAPGRTRLNAVIGGFILFVYAGFAWKKIR 120

Qy        121 DAHFAHHDAPGTPADPDFYADDPENFWPWFGTFFSRYFGWRSVAFVSTVVTFYLVILDAS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DAHFAHHDAPGTPADPDFYADDPENFWPWFGTFFSRYFGWRSVAFVSTVVTFYLVILDAS 180

Qy        181 VTNVVLFYGLPSLLSSLQLFYFGTYRPHRHEESGTFADAHNTRSSEFGYVASLFSCFHFG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VTNVVLFYGLPSLLSSLQLFYFGTYRPHRHEESGTFADAHNTRSSEFGYVASLFSCFHFG 240


              ||||||||||||||||||||||
Db        241 YHHEHHLAPWTPWWALPHTRQS 262


SEQ ID NO:4
RESULT 1
LC066395
LOCUS       LC066395              210368 bp    DNA     linear   BCT 03-DEC-2015
DEFINITION  Fulvimarina pelagi DNA, ribosomal RNA operon, note: contig
            containing rrnA.
ACCESSION   LC066395
VERSION     LC066395.1
DBLINK      BioProject: PRJDB3816
            BioSample: SAMD00028750
KEYWORDS    .
SOURCE      Fulvimarina pelagi
  ORGANISM  Fulvimarina pelagi
            Bacteria; Proteobacteria; Alphaproteobacteria; Rhizobiales;
            Aurantimonadaceae; Fulvimarina.
REFERENCE   1
  AUTHORS   Anda,M., Ohtsubo,Y., Okubo,T., Sugawara,M., Nagata,Y., Tsuda,M.,
            Minamisawa,K. and Mitsui,H.
  TITLE     Bacterial clade with the ribosomal RNA operon on a small plasmid
            rather than the chromosome
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 112 (46), 14343-14347 (2015)
   PUBMED   26534993
  REMARK    DOI:10.1073/pnas.1514326112
REFERENCE   2  (bases 1 to 210368)
  AUTHORS   Anda,M., Sugawara,M. and Mitsui,H.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-JUL-2015) Contact:Hisayuki Mitsui Tohoku University,
            Graduate School of Life Sciences; 2-1-1, Katahira, Aoba-ku, Sendai,
            Miyagi 980-8577, Japan
COMMENT     ##Genome-Assembly-Data-START##
            Assembly Method       :: Newbler v. 2.6
            Sequencing Technology :: MiSeq; ABI 3130xl
            ##Genome-Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..210368
                     /organism="Fulvimarina pelagi"
                     /mol_type="genomic DNA"
                     /strain="DSM 15513"
                     /type_material="type strain of Fulvimarina pelagi"
                     /db_xref="taxon:217511"
                     /note="contig containing rrnA"
     CDS             476..622
                     /codon_start=1
                     /transl_table=11
                     /product="protoheme IX farnesyltransferase"
                     /protein_id="BAT30773.1"
                     /translation="MSREDENETVRLTPEETRARRKRSIAIA VTLVALVVIFYVVSIV
                     KIGA"
     CDS             622..1245
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome C oxidase assembly protein"
                     /protein_id="BAT30774.1"
                     /translation="MDNETSTRKQDEKARRRGLIIAASCTAFIFGMVGAAYASVPLYE
                     LFCQVTGYGGTTQRAEANELQVSDKTIEVRFDGNTAKGLPWTFRPNDRSITVRLGETS
                     ETSYQVVNNSDRPITGQALYNVTPDAAGIYFNKIACFCFNEQTLQPGESVEMPITFFV
                     DPEVLDAEELQGGYAITLSYTFFPVDDPDEVVNAAQSESSDLAEGAL"
     CDS             1357..2226
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome c oxidase subunit III"
                     /protein_id="BAT30775.1"
                     /translation="MADAQAKHDYHMVDPSPWPLIGSVGAFIMLFGAVGLFRWSSGQD
                     FNFLGLPLANPWVFVLGLAIVLYTMYAWWSDTVKESLEGKHTRVVSLHLRYGIIMFIA
                     SEVMFFVAWFWAFFDASLFANEAIQESRTQVLGGQWPPAGIEVIDPLHLPLFNTITLL
                     LSGTTVTWAHHALLHGDRRGLITGLALTVALGVVFSYVQYYEYVHAPFAFSGSIYGAT

                     AVYVWGGWGAEFH"
     CDS             2314..2724
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome c oxidase subunit III"
                     /protein_id="BAT30776.1"
                     /translation="MSQSPANEPDPILAGLKGRCPHCGKGRLFSGFLKPAKACDECGL
                     DYDFADSGDGPAVFVILIIGLIVCGLALLLEVTYDPPLILHLVLWVPMTVILALPLLR
                     MLKGVMITLTYSNDAREGRPKGHGRTRSGPDEIE"
     CDS             2721..3521
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="BAT30777.1"
                     /translation="MSSSGTSDEGLATAPEPMGQVKFSVALTLCVLGIVILAGLGTWQ
                     MERLFWKEALIERIDRRIASDPIPLDAAISEFQETGDVDYLPVRLSGEFLEGGERYFF
                     TTFEGATGWNVYTPLLTPDDKLVIVNRGFVPYEQREPETRVESQPQGEVSLEGIARNA
                     PEEKPGYFVPENDPDADTFFWRDLGAMSAGLSIDAGVDLVPFFVDAKRDPDADALPVG
                     GQTIVSLPNNHLQYAFTWYGIGLVLVVMTVLLVVRRVRARRGQASRTA"
     CDS             3553..4581
                     /codon_start=1
                     /transl_table=11
                     /product="4-hydroxy-3-methylbut-2-enyl diphosphate
                     reductase"
                     /protein_id="BAT30778.1"
                     /translation="MTVLDMPSPNVAATKPALRLKLCEPRGFCAGVDRAIQIVVLALK
                     KYGAPVYVRHEIVHNKYVVDGLRDMGAVFVKELHEVPDDGQPVVFSAHGVPKSVPARA
                     EARDMFYLDATCPLVSKVHKQGLRHVKLGRHVLLIGHAGHPEVVGTLGQLPEGTVTLI
                     ETEEDVSAFEPADPSALGFITQTTLSVDDTAGVVKALQAKFPEMQAPSSESICYATTN
                     RQDAVKVAAPETDLFVVVGAPNSSNSKRLVEVAKRFGARDAMLVENEREIPWESLKTG
                     ATIALSAGASAPDILIDAIIAKARENFDVDLEIVQTAEENELFPVMRSLRDVPLTEAD
                     MAFVNGSA"
     CDS             4595..5575
                     /codon_start=1
                     /transl_table=11
                     /product="homoserine kinase"
                     /protein_id="BAT30779.1"
                     /translation="MAVYTDVGEAELIAFLADYDLGQVLSYKGIAEGVENSNFLLRTT
                     GGTFILTLYEKRVAKNDLPFFLGLMQYLAEHGLSCPLPVQRRDGEALGELAGRPGAVF
                     TFLEGMGARRPTPVHCRAVGSAMARLHAIGQGFSMQRTNGLAMEAWRPLFASCPNRVD
                     EIEPGLADEIGSELDDLEANWPRDLPSGVIHADLFTDNVFFLGGELSGIIDFYFACNE
                     LLAYDIAITLCAWCFEADGSFNITKGVALLKGYQAVRPLSESEADSLPILCRGAAMRF
                     LLTRLYDWLTVPDGSFVVKKDPREYLRKLRFHRNVSRAGEYGYEPIGVNV"
     CDS             5572..6033
                     /codon_start=1
                     /transl_table=11
                     /product="ribonuclease H"
                     /protein_id="BAT30780.1"
                     /translation="MSKENRVEIYTDGACSGNPGPGGWGVLLRFGEHSKELKGGEANT
                     TNNRMELLAAIEALSALKRPCAIDLHSDSSYMRDGIMKWIHGWKKNGWKTADKKPVKN
                     AELWQRLDEERSRHDVTFHWVKGHAGHEGNERADQLANDGMEPFKKKARSA"
     CDS             complement(6053..6853)
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="BAT30781.1"
                     /translation="MKRSVATFTRIAAIA TSITVVGTHSSAVSAERSSSPVARTEFAT
                     LTLLAETPTAHGLVRGALKIELEPGWKTYWLDPGPSGIPPQIDFSRTEGVGESAILAP
                     LPERFGEDLARANGYKSDLSLPFLLTPGENETISGAIFANVFLGVCESICVPVQAELS
                     ATFDRAGDVQAAFSNLPTQVKPTDLTASIDGDALILGLRAGSDVADAFVLGPDGWYFG
                     EAELSEYGEGTTTFRIPIDERPKDAETPVLTAVFDDGEKGLTAVFRPE"
     CDS             7049..7651
                     /codon_start=1
                     /transl_table=11
                     /product="UPF0301 protein FP2506_13109"
                     /protein_id="BAT30782.1"
                     /translation="MRIDEVADETTTSLEGHFLIAMPGIEGEPFERTVIYLCAHSASG
                     AMGFIINKPQSTSFPELLTQLGIVESEDDIRRPEGSMEVSVCRGGPVEQSRGFVLHSA
                     DYDSESTVTVDDEIALTPTTDILRAMSQGIGPKTAIMALGYSGWAPGQLEQEIAQNGW
                     LTCKADLSIIFSNALENKYDQALALLGIQQAFLNAEAGHA"

                     /codon_start=1
                     /transl_table=11
                     /product="sensory box/GGDEF domain/EAL domain protein"
                     /protein_id="BAT30783.1"
                     /translation="MTGGEYRRRFLRHTRENVRAFLSSCLVLFAALASLAALTLPAHA
                     LDVVAVSPNESVIDLRPAIEVYRNAGRSFQVSAVPGPEGIVRRIEIDATTQQANGDWA
                     VFALTNESDEQIDRLIVAPHFTPAGSGVLNPDLGSQRIAAITPSQGFALERQVSSEAD
                     EFLVTLDPGAIVTFVAELTAERLPDVRLWEPGTYRENVNAFTLYRGIVLGIAGLLAVF
                     LTILFVVKGSAMFPAAAALSWSVLAYICIDFQFWEKLMPFAPGQEPLWRAGVEVAFLF
                     TLILFLFAYLSLNRWHGYLTIVSGVVLAAVGAIGAYTLVDPVSAAGITRVSLAFTAAL
                     GLAAIISLSIQRFDRAVMLLPTWLLLIVWIWAAWMTVTGRISNDIIQPALGGSLVLIV
                     LLIGFTVMQHGFAGGTLAQGLVSDLERRSLALAGSGDAVFDWDVIRDRIFIDSESAML
                     SALPVDAMNGPARNWLPVLHPDDRDRFKLTLDTIIEHRRGRMHQDFRVRDGDGHYHWL
                     ALRARPMLGTDGEVMRCVGTLKDITSAKKAEDRLLQDAMVDQLTGLPNREVFMDRLEA
                     INTLAAHSEGISPTVFVIDIDRFKQVNDDYGLATGDTILLTIGRRLKRTLKPQDTLAR
                     LSGDQFGAILVSETSSDAVASFAEHMREAIRAPIAFAERDIVLTASIGLTGWSSDQTP
                     PEALTEADLAMHQAKRMGGDRIEPFRPAYKAIGSNRVALETDLRRAFERHELALAFQP
                     IVALEDETIAGFEALLRWDHPRRGKISPAEFVPLAERSGLIVQLGQFALEEAAKRLSD
                     WHRATGDTKLFMSVNVSSRQLITQDLIADVDTVLQRYRLPASALKLEMTESLVMDNPE
                     RSAQLLDRIVERGVGLSLDDFGTGYSSLAYLMRFPFDTLKIDQSFLKHNSQPQRPVIL
                     KSIVTMAHDLGLKIVAEGVETEADVATLRQMKCEYAQSFLYAKPLNQEEARRMLVAKE
                     PGLRRTA"
     CDS             complement(10609..11271)
                     /codon_start=1
                     /transl_table=11
                     /product="ribosomal-protein-alanine N-acetyltransferase"
                     /protein_id="BAT30784.1"
                     /translation="MHLLDAILRPHCPVLRGERVLLRLPKRSDYVKWAALRGESAPFL
                     RPWEPEWSRDELSVHAFRSRLRRYYSEAHSHSSFTFFIFDMNEDVLMGGLTLSHIRRG
                     VAQVATLGYWMGERFAGQGLMREAVREVTRFAFDVENLHRVEAACLPANERSIGLLTR
                     CGFTHEGLLRRYLRIAGEWEDHSLYSLLAEEWPRSGAMDGRREHGLGVQSTSCCFHEP
                     DR"
     CDS             complement(11282..12592)
                     /codon_start=1
                     /transl_table=11
                     /product="processing peptidase"
                     /protein_id="BAT30785.1"
                     /translation="MTQQITRLDNGLTVVSDRMDNLESAALGFWVKTGARDEHEGEHG
                     IAHLLEHMAFKGTARRSARDIAEEIENVGGELNAGTSVESTSYYARVLKDDVPLALDI
                     LSDILLNSRFDPVELEREQHVILQEIGAAEDTPDDIVFDHFQETAFTDQIVGRPILGT
                     RDSVRSFSPSDLRAYLDRQYGPDRIVVSAAGAVEHDAIVAQVSSLFEHRRSPILEPAN
                     VKRSAARYTGGEYRERRDLADAQLLIGFEGRPYYQRDFYSSQVLSMVLGGGMSSRLFQ
                     EIRERRGLCYSIYAFHWSFSDSGLFGIHAATGEEELQELGETIVEELVKASEEISDTE
                     VVRARAQMRSSLMMGQESPAVRAGQMARQLMFNGAIISSEELFDRLAAIDAARLKDLA
                     GRLFIDGAPTLAAIGKLERLASVDALAMPLKAGQTRPRSAAGMA"
     CDS             complement(12589..13998)
                     /codon_start=1
                     /transl_table=11
                     /product="threonine synthase"
                     /protein_id="BAT30786.1"
                     /translation="MEYVSTRGEAPRLGFADTLLAGLAGDGGLYVPNAWPQLSQETIR
                     SFRGRPYSEIAYEVMAPFVGEDIAADDLKSMIDDAYATFPHPAVAPLVQIGANHFLLE
                     LFHGPTLAFKDVAMQLLARLMDHVLAERGQRATIVGATSGDTGGAAIA AFAGSERADI
                     FILFPNGRVSPVQQRQMTTSGSANVHAVSLDGTFDDCQALVKAMFNDRRFRADVGLSG
                     VNSINWGRIMAQIVYYFTAAASLGAPDRQVSFTVPTGNFGDIFAGFAAKRMGLPIDRL
                     IVATNANDILDRTLKTGRYETDGVEATMSPSMDIQVSSNFERLIFEASGRDADLVRGL
                     MQQLSQSGAFTLPNTVIETIRNEFDAGRTDEAETARTIKNVLTRQAYLLDPHTAVAVN
                     VAEALLGEAPMVTLSTAHPAKFPDAVTQACGRTPDLPPSHADLMQKRERFDTIANDLD
                     ALQQFIRERSRAGNGAEAA"
     CDS             14167..14745
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="BAT30787.1"
                     /translation="MIQGKPRRSLRGSHLSFVAAVAGMFLAACSSTDTGEGLGETAAS

Alignment Scores:
Length:                 210368 
Score:                  1433.00        Matches:       262    
Percent Similarity:     100.0%         Conservative:  0      

Query Match:            100.0%         Indels:        0      
DB:                     125            Gaps:          0      

US-16-608-570-4 (1-262) x LC066395 (1-210368)

Qy          1 MetThrLeuSerProThrSerArgLeuIleProAlaSerAlaLeuProArgSerThrPro 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     103744 ATGACCCTCAGCCCAACCTCACGCCTGATCCCGGCAAGTGCGTTACCGCGATCCACACCC 103803

Qy         21 AlaAspSerProLysIleArgProTyrGlnThrThrIleGlyLeuThrLeuCysAlaVal 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     103804 GCCGACTCACCCAAAATCAGACCCTACCAAACGACGATTGGCCTGACGCTCTGTGCCGTG 103863

Qy         41 LeuLeuAlaSerTrpPheAlaIleHisValSerAlaIlePhePheLeuAspIleAsnPhe 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     103864 CTGCTGGCATCGTGGTTCGCAATACACGTCTCAGCGATATTCTTCCTCGACATCAATTTC 103923

Qy         61 SerThrLeuProLeuAlaProLeuIleThrValPheGlnCysTrpLeuThrValGlyLeu 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     103924 AGCACGTTGCCTCTCGCACCATTGATCACGGTGTTCCAGTGCTGGTTGACGGTGGGGCTT 103983

Qy         81 PheIleLeuAlaHisAspAlaMetHisGlySerLeuAlaProGlyArgThrArgLeuAsn 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     103984 TTCATCCTGGCTCACGACGCCATGCATGGTTCGCTGGCGCCGGGTCGAACGCGTTTGAAT 104043

Qy        101 AlaValIleGlyGlyPheIleLeuPheValTyrAlaGlyPheAlaTrpLysLysIleArg 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104044 GCCGTAATCGGCGGGTTCATCCTGTTCGTCTACGCGGGATTTGCGTGGAAAAAGATCAGA 104103

Qy        121 AspAlaHisPheAlaHisHisAspAlaProGlyThrProAlaAspProAspPheTyrAla 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104104 GATGCTCACTTCGCACACCACGACGCACCCGGTACACCGGCCGACCCGGATTTCTACGCA 104163

Qy        141 AspAspProGluAsnPheTrpProTrpPheGlyThrPhePheSerArgTyrPheGlyTrp 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104164 GATGATCCGGAGAATTTCTGGCCTTGGTTCGGCACCTTCTTCTCACGTTATTTCGGATGG 104223

Qy        161 ArgSerValAlaPheValSerThrValValThrPheTyrLeuValIleLeuAspAlaSer 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104224 AGATCGGTCGCATTCGTCTCGACCGTCGTGACGTTTTATCTCGTCATACTGGATGCATCT 104283

Qy        181 ValThrAsnValValLeuPheTyrGlyLeuProSerLeuLeuSerSerLeuGlnLeuPhe 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104284 GTGACGAACGTGGTTCTATTTTACGGCTTGCCGTCACTGCTTTCGTCATTGCAGCTCTTC 104343

Qy        201 TyrPheGlyThrTyrArgProHisArgHisGluGluSerGlyThrPheAlaAspAlaHis 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104344 TACTTCGGAACCTACCGCCCGCATCGACACGAAGAATCGGGCACCTTTGCCGACGCGCAT 104403

Qy        221 AsnThrArgSerSerGluPheGlyTyrValAlaSerLeuPheSerCysPheHisPheGly 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104404 AACACACGTTCGAGCGAATTCGGTTACGTGGCCTCGCTATTCTCCTGCTTCCATTTTGGC 104463

Qy        241 TyrHisHisGluHisHisLeuAlaProTrpThrProTrpTrpAlaLeuProHisThrArg 260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104464 TACCACCATGAGCACCATTTGGCGCCATGGACGCCTTGGTGGGCTCTGCCGCATACTCGC 104523

Qy        261 GlnSer 262
              ||||||
Db     104524 CAGTCC 104529


SEQ ID NO: 3
RESULT 1
LC066395
LOCUS       LC066395              210368 bp    DNA     linear   BCT 03-DEC-2015
DEFINITION  Fulvimarina pelagi DNA, ribosomal RNA operon, note: contig
            containing rrnA.
ACCESSION   LC066395
VERSION     LC066395.1

            BioSample: SAMD00028750
KEYWORDS    .
SOURCE      Fulvimarina pelagi
  ORGANISM  Fulvimarina pelagi
            Bacteria; Proteobacteria; Alphaproteobacteria; Rhizobiales;
            Aurantimonadaceae; Fulvimarina.
REFERENCE   1
  AUTHORS   Anda,M., Ohtsubo,Y., Okubo,T., Sugawara,M., Nagata,Y., Tsuda,M.,
            Minamisawa,K. and Mitsui,H.
  TITLE     Bacterial clade with the ribosomal RNA operon on a small plasmid
            rather than the chromosome
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 112 (46), 14343-14347 (2015)
   PUBMED   26534993
  REMARK    DOI:10.1073/pnas.1514326112
REFERENCE   2  (bases 1 to 210368)
  AUTHORS   Anda,M., Sugawara,M. and Mitsui,H.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-JUL-2015) Contact:Hisayuki Mitsui Tohoku University,
            Graduate School of Life Sciences; 2-1-1, Katahira, Aoba-ku, Sendai,
            Miyagi 980-8577, Japan
COMMENT     ##Genome-Assembly-Data-START##
            Assembly Method       :: Newbler v. 2.6
            Sequencing Technology :: MiSeq; ABI 3130xl
            ##Genome-Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..210368
                     /organism="Fulvimarina pelagi"
                     /mol_type="genomic DNA"
                     /strain="DSM 15513"
                     /type_material="type strain of Fulvimarina pelagi"
                     /db_xref="taxon:217511"
                     /note="contig containing rrnA"
     CDS             476..622
                     /codon_start=1
                     /transl_table=11
                     /product="protoheme IX farnesyltransferase"
                     /protein_id="BAT30773.1"
                     /translation="MSREDENETVRLTPEETRARRKRSIAIA VTLVALVVIFYVVSIV
                     KIGA"
     CDS             622..1245
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome C oxidase assembly protein"
                     /protein_id="BAT30774.1"
                     /translation="MDNETSTRKQDEKARRRGLIIAASCTAFIFGMVGAAYASVPLYE
                     LFCQVTGYGGTTQRAEANELQVSDKTIEVRFDGNTAKGLPWTFRPNDRSITVRLGETS
                     ETSYQVVNNSDRPITGQALYNVTPDAAGIYFNKIACFCFNEQTLQPGESVEMPITFFV
                     DPEVLDAEELQGGYAITLSYTFFPVDDPDEVVNAAQSESSDLAEGAL"
     CDS             1357..2226
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome c oxidase subunit III"
                     /protein_id="BAT30775.1"
                     /translation="MADAQAKHDYHMVDPSPWPLIGSVGAFIMLFGAVGLFRWSSGQD
                     FNFLGLPLANPWVFVLGLAIVLYTMYAWWSDTVKESLEGKHTRVVSLHLRYGIIMFIA
                     SEVMFFVAWFWAFFDASLFANEAIQESRTQVLGGQWPPAGIEVIDPLHLPLFNTITLL
                     LSGTTVTWAHHALLHGDRRGLITGLALTVALGVVFSYVQYYEYVHAPFAFSGSIYGAT
                     FFMATGFHGFHVLIGTIFLIVCLIRASIGQFTPQKHFGFEAAAWYWHFVDVVWLFLFF
                     AVYVWGGWGAEFH"
     CDS             2314..2724
                     /codon_start=1
                     /transl_table=11
                     /product="cytochrome c oxidase subunit III"
                     /protein_id="BAT30776.1"
                     /translation="MSQSPANEPDPILAGLKGRCPHCGKGRLFSGFLKPAKACDECGL
                     DYDFADSGDGPAVFVILIIGLIVCGLALLLEVTYDPPLILHLVLWVPMTVILALPLLR
                     MLKGVMITLTYSNDAREGRPKGHGRTRSGPDEIE"
     CDS             2721..3521
                     /codon_start=1
                     /transl_table=11

                     /protein_id="BAT30777.1"
                     /translation="MSSSGTSDEGLATAPEPMGQVKFSVALTLCVLGIVILAGLGTWQ
                     MERLFWKEALIERIDRRIASDPIPLDAAISEFQETGDVDYLPVRLSGEFLEGGERYFF
                     TTFEGATGWNVYTPLLTPDDKLVIVNRGFVPYEQREPETRVESQPQGEVSLEGIARNA
                     PEEKPGYFVPENDPDADTFFWRDLGAMSAGLSIDAGVDLVPFFVDAKRDPDADALPVG
                     GQTIVSLPNNHLQYAFTWYGIGLVLVVMTVLLVVRRVRARRGQASRTA"
     CDS             3553..4581
                     /codon_start=1
                     /transl_table=11
                     /product="4-hydroxy-3-methylbut-2-enyl diphosphate
                     reductase"
                     /protein_id="BAT30778.1"
                     /translation="MTVLDMPSPNVAATKPALRLKLCEPRGFCAGVDRAIQIVVLALK
                     KYGAPVYVRHEIVHNKYVVDGLRDMGAVFVKELHEVPDDGQPVVFSAHGVPKSVPARA
                     EARDMFYLDATCPLVSKVHKQGLRHVKLGRHVLLIGHAGHPEVVGTLGQLPEGTVTLI
                     ETEEDVSAFEPADPSALGFITQTTLSVDDTAGVVKALQAKFPEMQAPSSESICYATTN
                     RQDAVKVAAPETDLFVVVGAPNSSNSKRLVEVAKRFGARDAMLVENEREIPWESLKTG
                     ATIALSAGASAPDILIDAIIAKARENFDVDLEIVQTAEENELFPVMRSLRDVPLTEAD
                     MAFVNGSA"
     CDS             4595..5575
                     /codon_start=1
                     /transl_table=11
                     /product="homoserine kinase"
                     /protein_id="BAT30779.1"
                     /translation="MAVYTDVGEAELIAFLADYDLGQVLSYKGIAEGVENSNFLLRTT
                     GGTFILTLYEKRVAKNDLPFFLGLMQYLAEHGLSCPLPVQRRDGEALGELAGRPGAVF
                     TFLEGMGARRPTPVHCRAVGSAMARLHAIGQGFSMQRTNGLAMEAWRPLFASCPNRVD
                     EIEPGLADEIGSELDDLEANWPRDLPSGVIHADLFTDNVFFLGGELSGIIDFYFACNE
                     LLAYDIAITLCAWCFEADGSFNITKGVALLKGYQAVRPLSESEADSLPILCRGAAMRF
                     LLTRLYDWLTVPDGSFVVKKDPREYLRKLRFHRNVSRAGEYGYEPIGVNV"
     CDS             5572..6033
                     /codon_start=1
                     /transl_table=11
                     /product="ribonuclease H"
                     /protein_id="BAT30780.1"
                     /translation="MSKENRVEIYTDGACSGNPGPGGWGVLLRFGEHSKELKGGEANT
                     TNNRMELLAAIEALSALKRPCAIDLHSDSSYMRDGIMKWIHGWKKNGWKTADKKPVKN
                     AELWQRLDEERSRHDVTFHWVKGHAGHEGNERADQLANDGMEPFKKKARSA"
     CDS             complement(6053..6853)
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="BAT30781.1"
                     /translation="MKRSVATFTRIAAIA TSITVVGTHSSAVSAERSSSPVARTEFAT
                     LTLLAETPTAHGLVRGALKIELEPGWKTYWLDPGPSGIPPQIDFSRTEGVGESAILAP
                     LPERFGEDLARANGYKSDLSLPFLLTPGENETISGAIFANVFLGVCESICVPVQAELS
                     ATFDRAGDVQAAFSNLPTQVKPTDLTASIDGDALILGLRAGSDVADAFVLGPDGWYFG
                     EAELSEYGEGTTTFRIPIDERPKDAETPVLTAVFDDGEKGLTAVFRPE"
     CDS             7049..7651
                     /codon_start=1
                     /transl_table=11
                     /product="UPF0301 protein FP2506_13109"
                     /protein_id="BAT30782.1"
                     /translation="MRIDEVADETTTSLEGHFLIAMPGIEGEPFERTVIYLCAHSASG
                     AMGFIINKPQSTSFPELLTQLGIVESEDDIRRPEGSMEVSVCRGGPVEQSRGFVLHSA
                     DYDSESTVTVDDEIALTPTTDILRAMSQGIGPKTAIMALGYSGWAPGQLEQEIAQNGW
                     LTCKADLSIIFSNALENKYDQALALLGIQQAFLNAEAGHA"
     CDS             complement(7673..10612)
                     /codon_start=1
                     /transl_table=11
                     /product="sensory box/GGDEF domain/EAL domain protein"
                     /protein_id="BAT30783.1"
                     /translation="MTGGEYRRRFLRHTRENVRAFLSSCLVLFAALASLAALTLPAHA
                     LDVVAVSPNESVIDLRPAIEVYRNAGRSFQVSAVPGPEGIVRRIEIDATTQQANGDWA
                     VFALTNESDEQIDRLIVAPHFTPAGSGVLNPDLGSQRIAAITPSQGFALERQVSSEAD
                     EFLVTLDPGAIVTFVAELTAERLPDVRLWEPGTYRENVNAFTLYRGIVLGIAGLLAVF
                     LTILFVVKGSAMFPAAAALSWSVLAYICIDFQFWEKLMPFAPGQEPLWRAGVEVAFLF
                     TLILFLFAYLSLNRWHGYLTIVSGVVLAAVGAIGAYTLVDPVSAAGITRVSLAFTAAL
                     GLAAIISLSIQRFDRAVMLLPTWLLLIVWIWAAWMTVTGRISNDIIQPALGGSLVLIV
                     LLIGFTVMQHGFAGGTLAQGLVSDLERRSLALAGSGDAVFDWDVIRDRIFIDSESAML

                     ALRARPMLGTDGEVMRCVGTLKDITSAKKAEDRLLQDAMVDQLTGLPNREVFMDRLEA
                     INTLAAHSEGISPTVFVIDIDRFKQVNDDYGLATGDTILLTIGRRLKRTLKPQDTLAR
                     LSGDQFGAILVSETSSDAVASFAEHMREAIRAPIAFAERDIVLTASIGLTGWSSDQTP
                     PEALTEADLAMHQAKRMGGDRIEPFRPAYKAIGSNRVALETDLRRAFERHELALAFQP
                     IVALEDETIAGFEALLRWDHPRRGKISPAEFVPLAERSGLIVQLGQFALEEAAKRLSD
                     WHRATGDTKLFMSVNVSSRQLITQDLIADVDTVLQRYRLPASALKLEMTESLVMDNPE
                     RSAQLLDRIVERGVGLSLDDFGTGYSSLAYLMRFPFDTLKIDQSFLKHNSQPQRPVIL
                     KSIVTMAHDLGLKIVAEGVETEADVATLRQMKCEYAQSFLYAKPLNQEEARRMLVAKE
                     PGLRRTA"
     CDS             complement(10609..11271)
                     /codon_start=1
                     /transl_table=11
                     /product="ribosomal-protein-alanine N-acetyltransferase"
                     /protein_id="BAT30784.1"
                     /translation="MHLLDAILRPHCPVLRGERVLLRLPKRSDYVKWAALRGESAPFL
                     RPWEPEWSRDELSVHAFRSRLRRYYSEAHSHSSFTFFIFDMNEDVLMGGLTLSHIRRG
                     VAQVATLGYWMGERFAGQGLMREAVREVTRFAFDVENLHRVEAACLPANERSIGLLTR
                     CGFTHEGLLRRYLRIAGEWEDHSLYSLLAEEWPRSGAMDGRREHGLGVQSTSCCFHEP
                     DR"
     CDS             complement(11282..12592)
                     /codon_start=1
                     /transl_table=11
                     /product="processing peptidase"
                     /protein_id="BAT30785.1"
                     /translation="MTQQITRLDNGLTVVSDRMDNLESAALGFWVKTGARDEHEGEHG
                     IAHLLEHMAFKGTARRSARDIAEEIENVGGELNAGTSVESTSYYARVLKDDVPLALDI
                     LSDILLNSRFDPVELEREQHVILQEIGAAEDTPDDIVFDHFQETAFTDQIVGRPILGT
                     RDSVRSFSPSDLRAYLDRQYGPDRIVVSAAGAVEHDAIVAQVSSLFEHRRSPILEPAN
                     VKRSAARYTGGEYRERRDLADAQLLIGFEGRPYYQRDFYSSQVLSMVLGGGMSSRLFQ
                     EIRERRGLCYSIYAFHWSFSDSGLFGIHAATGEEELQELGETIVEELVKASEEISDTE
                     VVRARAQMRSSLMMGQESPAVRAGQMARQLMFNGAIISSEELFDRLAAIDAARLKDLA
                     GRLFIDGAPTLAAIGKLERLASVDALAMPLKAGQTRPRSAAGMA"
     CDS             complement(12589..13998)
                     /codon_start=1
                     /transl_table=11
                     /product="threonine synthase"
                     /protein_id="BAT30786.1"
                     /translation="MEYVSTRGEAPRLGFADTLLAGLAGDGGLYVPNAWPQLSQETIR
                     SFRGRPYSEIAYEVMAPFVGEDIAADDLKSMIDDAYATFPHPAVAPLVQIGANHFLLE
                     LFHGPTLAFKDVAMQLLARLMDHVLAERGQRATIVGATSGDTGGAAIA AFAGSERADI
                     FILFPNGRVSPVQQRQMTTSGSANVHAVSLDGTFDDCQALVKAMFNDRRFRADVGLSG
                     VNSINWGRIMAQIVYYFTAAASLGAPDRQVSFTVPTGNFGDIFAGFAAKRMGLPIDRL
                     IVATNANDILDRTLKTGRYETDGVEATMSPSMDIQVSSNFERLIFEASGRDADLVRGL
                     MQQLSQSGAFTLPNTVIETIRNEFDAGRTDEAETARTIKNVLTRQAYLLDPHTAVAVN
                     VAEALLGEAPMVTLSTAHPAKFPDAVTQACGRTPDLPPSHADLMQKRERFDTIANDLD
                     ALQQFIRERSRAGNGAEAA"
     CDS             14167..14745
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="BAT30787.1"
                     /translation="MIQGKPRRSLRGSHLSFVAAVAGMFLAACSSTDTGEGLGETAAS

  Query Match             100.0%;  Score 789;  DB 125;  Length 210368;
  Best Local Similarity   100.0%;  
  Matches  789;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGACCCTCAGCCCAACCTCACGCCTGATCCCGGCAAGTGCGTTACCGCGATCCACACCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     103744 ATGACCCTCAGCCCAACCTCACGCCTGATCCCGGCAAGTGCGTTACCGCGATCCACACCC 103803

Qy         61 GCCGACTCACCCAAAATCAGACCCTACCAAACGACGATTGGCCTGACGCTCTGTGCCGTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     103804 GCCGACTCACCCAAAATCAGACCCTACCAAACGACGATTGGCCTGACGCTCTGTGCCGTG 103863

Qy        121 CTGCTGGCATCGTGGTTCGCAATACACGTCTCAGCGATATTCTTCCTCGACATCAATTTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     103864 CTGCTGGCATCGTGGTTCGCAATACACGTCTCAGCGATATTCTTCCTCGACATCAATTTC 103923

Qy        181 AGCACGTTGCCTCTCGCACCATTGATCACGGTGTTCCAGTGCTGGTTGACGGTGGGGCTT 240

Db     103924 AGCACGTTGCCTCTCGCACCATTGATCACGGTGTTCCAGTGCTGGTTGACGGTGGGGCTT 103983

Qy        241 TTCATCCTGGCTCACGACGCCATGCATGGTTCGCTGGCGCCGGGTCGAACGCGTTTGAAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     103984 TTCATCCTGGCTCACGACGCCATGCATGGTTCGCTGGCGCCGGGTCGAACGCGTTTGAAT 104043

Qy        301 GCCGTAATCGGCGGGTTCATCCTGTTCGTCTACGCGGGATTTGCGTGGAAAAAGATCAGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104044 GCCGTAATCGGCGGGTTCATCCTGTTCGTCTACGCGGGATTTGCGTGGAAAAAGATCAGA 104103

Qy        361 GATGCTCACTTCGCACACCACGACGCACCCGGTACACCGGCCGACCCGGATTTCTACGCA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104104 GATGCTCACTTCGCACACCACGACGCACCCGGTACACCGGCCGACCCGGATTTCTACGCA 104163

Qy        421 GATGATCCGGAGAATTTCTGGCCTTGGTTCGGCACCTTCTTCTCACGTTATTTCGGATGG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104164 GATGATCCGGAGAATTTCTGGCCTTGGTTCGGCACCTTCTTCTCACGTTATTTCGGATGG 104223

Qy        481 AGATCGGTCGCATTCGTCTCGACCGTCGTGACGTTTTATCTCGTCATACTGGATGCATCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104224 AGATCGGTCGCATTCGTCTCGACCGTCGTGACGTTTTATCTCGTCATACTGGATGCATCT 104283

Qy        541 GTGACGAACGTGGTTCTATTTTACGGCTTGCCGTCACTGCTTTCGTCATTGCAGCTCTTC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104284 GTGACGAACGTGGTTCTATTTTACGGCTTGCCGTCACTGCTTTCGTCATTGCAGCTCTTC 104343

Qy        601 TACTTCGGAACCTACCGCCCGCATCGACACGAAGAATCGGGCACCTTTGCCGACGCGCAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104344 TACTTCGGAACCTACCGCCCGCATCGACACGAAGAATCGGGCACCTTTGCCGACGCGCAT 104403

Qy        661 AACACACGTTCGAGCGAATTCGGTTACGTGGCCTCGCTATTCTCCTGCTTCCATTTTGGC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104404 AACACACGTTCGAGCGAATTCGGTTACGTGGCCTCGCTATTCTCCTGCTTCCATTTTGGC 104463

Qy        721 TACCACCATGAGCACCATTTGGCGCCATGGACGCCTTGGTGGGCTCTGCCGCATACTCGC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     104464 TACCACCATGAGCACCATTTGGCGCCATGGACGCCTTGGTGGGCTCTGCCGCATACTCGC 104523

Qy        781 CAGTCCTAA 789
              |||||||||
Db     104524 CAGTCCTAA 104532


SEQ ID NO: 6
RESULT 1
A0A0P0Z8B9_9RHIZ
ID   A0A0P0Z8B9_9RHIZ        Unreviewed;       262 AA.
AC   A0A0P0Z8B9;
DT   20-JAN-2016, integrated into UniProtKB/TrEMBL.
DT   20-JAN-2016, sequence version 1.
DT   11-DEC-2019, entry version 7.
DE   SubName: Full=Beta-carotene ketolase {ECO:0000313|EMBL:BAT30875.1};
OS   Fulvimarina pelagi.
OC   Bacteria; Proteobacteria; Alphaproteobacteria; Rhizobiales;
OC   Aurantimonadaceae; Fulvimarina.
OX   NCBI_TaxID=217511 {ECO:0000313|EMBL:BAT30875.1};
RN   [1] {ECO:0000313|EMBL:BAT30875.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=DSM 15513 {ECO:0000313|EMBL:BAT30875.1};
RX   PubMed=26534993; DOI=10.1073/pnas.1514326112;
RA   Anda M., Ohtsubo Y., Okubo T., Sugawara M., Nagata Y., Tsuda M.,
RA   Minamisawa K., Mitsui H.;
RT   "Bacterial clade with the ribosomal RNA operon on a small plasmid rather
RT   than the chromosome.";
RL   Proc. Natl. Acad. Sci. U.S.A. 112:14343-14347(2015).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; LC066395; BAT30875.1; -; Genomic_DNA.

DR   GO; GO:0006629; P:lipid metabolic process; IEA:InterPro.
DR   InterPro; IPR005804; FA_desaturase_dom.
DR   Pfam; PF00487; FA_desaturase; 2.
PE   4: Predicted;
KW   Membrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM        33..56
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        63..85
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        97..116
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        158..177
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        183..202
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          66..160
FT                   /note="FA_desaturase"
FT                   /evidence="ECO:0000259|Pfam:PF00487"
FT   DOMAIN          162..259
FT                   /note="FA_desaturase"
FT                   /evidence="ECO:0000259|Pfam:PF00487"
SQ   SEQUENCE   262 AA;  29535 MW;  7E1B0CE8019D78F7 CRC64;

  Query Match             99.7%;  Score 1306;  DB 88;  Length 262;
  Best Local Similarity   99.6%;  
  Matches  236;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRPYQTTIGLTLCAVLLASWFAIHVSAIFFLDINFSTLPLAPLITVFQCWLTVGLFILAH 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         26 IRPYQTTIGLTLCAVLLASWFAIHVSAIFFLDINFSTLPLAPLITVFQCWLTVGLFILAH 85

Qy         61 DAMHGSLAPGRTRLNAVIGGFILFVYAGFAWKKIRDAHFAHHDAPGTPADPDFYADDPEN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         86 DAMHGSLAPGRTRLNAVIGGFILFVYAGFAWKKIRDAHFAHHDAPGTPADPDFYADDPEN 145

Qy        121 FWPWFGTFFSRYFGWRSVAFVSTVVTFYLVILDASVTNVVLFYGLPSLLSSLQLFYFGTY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        146 FWPWFGTFFSRYFGWRSVAFVSTVVTFYLVILDASVTNVVLFYGLPSLLSSLQLFYFGTY 205

Qy        181 RPHRHEESGTFADAHNTRSSEFGYVASLFSCFHFGYHHEHHLAPWTPWWALPHTRQS 237
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        206 RPHRHEESGTFADAHNTRSSEFGYVASLFSCFHFGYHHEHHLAPWTPWWALPHTRQS 262


SEQ ID NO: 3
RESULT 3
US-16-608-570-5
; Sequence 5, Application US/16608570
; Publication No. US20200181660A1
; GENERAL INFORMATION
;  APPLICANT: UNIVERSITAET BIELEFELD
;  TITLE OF INVENTION: CAROTENOID AND AMINO ACID BIOSYNTHESIS USING RECOMBINANT
;  TITLE OF INVENTION:CORYNEBACTERIUM GLUTAMICUM
;  FILE REFERENCE: SCH-5300-US
;  CURRENT APPLICATION NUMBER: US/16/608,570
;  CURRENT FILING DATE: 2019-10-25
;  PRIOR APPLICATION NUMBER: PCT/EP2018/060711
;  PRIOR FILING DATE: 2018-04-26
;  PRIOR APPLICATION NUMBER: EP 17168331.1
;  PRIOR FILING DATE: 2017-04-27
;  NUMBER OF SEQ ID NOS: 91
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5

;  TYPE: DNA
;  ORGANISM: Fulvimarina pelagi
US-16-608-570-5

  Query Match             90.3%;  Score 712.4;  DB 80;  Length 714;
  Best Local Similarity   99.9%;  
  Matches  713;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy         76 ATCAGACCCTACCAAACGACGATTGGCCTGACGCTCTGTGCCGTGCTGCTGGCATCGTGG 135
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGAGACCCTACCAAACGACGATTGGCCTGACGCTCTGTGCCGTGCTGCTGGCATCGTGG 60

Qy        136 TTCGCAATACACGTCTCAGCGATATTCTTCCTCGACATCAATTTCAGCACGTTGCCTCTC 195
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTCGCAATACACGTCTCAGCGATATTCTTCCTCGACATCAATTTCAGCACGTTGCCTCTC 120

Qy        196 GCACCATTGATCACGGTGTTCCAGTGCTGGTTGACGGTGGGGCTTTTCATCCTGGCTCAC 255
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCACCATTGATCACGGTGTTCCAGTGCTGGTTGACGGTGGGGCTTTTCATCCTGGCTCAC 180

Qy        256 GACGCCATGCATGGTTCGCTGGCGCCGGGTCGAACGCGTTTGAATGCCGTAATCGGCGGG 315
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GACGCCATGCATGGTTCGCTGGCGCCGGGTCGAACGCGTTTGAATGCCGTAATCGGCGGG 240

Qy        316 TTCATCCTGTTCGTCTACGCGGGATTTGCGTGGAAAAAGATCAGAGATGCTCACTTCGCA 375
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTCATCCTGTTCGTCTACGCGGGATTTGCGTGGAAAAAGATCAGAGATGCTCACTTCGCA 300

Qy        376 CACCACGACGCACCCGGTACACCGGCCGACCCGGATTTCTACGCAGATGATCCGGAGAAT 435
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CACCACGACGCACCCGGTACACCGGCCGACCCGGATTTCTACGCAGATGATCCGGAGAAT 360

Qy        436 TTCTGGCCTTGGTTCGGCACCTTCTTCTCACGTTATTTCGGATGGAGATCGGTCGCATTC 495
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TTCTGGCCTTGGTTCGGCACCTTCTTCTCACGTTATTTCGGATGGAGATCGGTCGCATTC 420

Qy        496 GTCTCGACCGTCGTGACGTTTTATCTCGTCATACTGGATGCATCTGTGACGAACGTGGTT 555
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GTCTCGACCGTCGTGACGTTTTATCTCGTCATACTGGATGCATCTGTGACGAACGTGGTT 480

Qy        556 CTATTTTACGGCTTGCCGTCACTGCTTTCGTCATTGCAGCTCTTCTACTTCGGAACCTAC 615
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CTATTTTACGGCTTGCCGTCACTGCTTTCGTCATTGCAGCTCTTCTACTTCGGAACCTAC 540

Qy        616 CGCCCGCATCGACACGAAGAATCGGGCACCTTTGCCGACGCGCATAACACACGTTCGAGC 675
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CGCCCGCATCGACACGAAGAATCGGGCACCTTTGCCGACGCGCATAACACACGTTCGAGC 600

Qy        676 GAATTCGGTTACGTGGCCTCGCTATTCTCCTGCTTCCATTTTGGCTACCACCATGAGCAC 735
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GAATTCGGTTACGTGGCCTCGCTATTCTCCTGCTTCCATTTTGGCTACCACCATGAGCAC 660

Qy        736 CATTTGGCGCCATGGACGCCTTGGTGGGCTCTGCCGCATACTCGCCAGTCCTAA 789
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CATTTGGCGCCATGGACGCCTTGGTGGGCTCTGCCGCATACTCGCCAGTCCTAA 714


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henke et al. (Marine Drugs 14(124):1-21, 6/30/2016; cited in the IDS; hereinafter Henke1) as evidenced by Henke et al. (Frontiers in Microbiology 8(633):1-15, 4/24/2017; hereinafter Henke2; cited in the prior Office action), Anda et al.  (GenBank accession number BAT30872, 12/3/2015; hereinafter Anda1), Anda et al.  (GenBank accession number BAT30875, 12/3/2015; hereinafter Anda2), and Anda et al. (GenBank accession number LC066395, 12/3/2015; hereinafter Anda3) in view of Pérez-García et al. (Appl. Microbiol. Biotechnol. 100:8075-8090, 2016; cited in the IDS).
C. glutamicum strain that has deletions in the endogenous sugR or ldhA genes and also comprises two gene copies encoding an aspartokinase that is not feedback inhibited by lysine, and two copies of each of the C. glutamicum genes asd, dapA, dapB, ddh, lysA and lysE. Pérez-García et al. teach that L-lysine is one of the essential amino acids in mammals that have to be provided externally and that L-lysine is produced biotechnologically to meet the annual world market of about 2 million tons (page 8075, right column, Introduction).  Pérez-García et al. teach a recombinant C. glutamicum strain labeled GRLys1 which has deletions in the endogenous sugR and ldhA genes that when transformed with a plasmid that comprises the B. subtilis glcK gene and the S. coelicolor glcP gene is able to produce higher amounts of L-lysine compared to the parent C. glutamicum labeled GRLys1 (Abstract; page 8064, Figure 5, L-lysine, L-lysine specific productivity, L-lysine volumetric productivity).  Pérez-García et al. teach that the C. glutamicum strain labeled GRLys1 comprises two gene copies encoding an aspartokinase that is not feedback inhibited by lysine, and two copies of each of the C. glutamicum genes asd, dapA, dapB, ddh, lysA and lysE (page 8075, right column, last 5 lines-page 8076, left column, lines 1-3).  Pérez-García et al. do not teach the production of astaxanthin. 
Claim 13 as interpreted is directed to the method of claim 1 as described above, wherein the recombinant C. glutamicum is obtained by genetically modifying a C. glutamicum strain that has a deletion in the endogenous sugR and ldhA genes. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further genetically modify the C. glutamicum strain of Pérez-García et al. that produces high amounts of L-lysine with the modifications taught by Henke1, namely the deletions  in the endogenous crtY, crtEb, and crtR genes and the insertion of the crtEBI artificial operon, the  P. ananatis crtY gene as well as the F. pelagi crtW and crtZ genes. A person of ordinary skill in the art is motivated to further modify the C. glutamicum strain of Pérez-García et al. with the modifications taught by Henke1 for the benefit of obtaining a strain that is able to produce two valuable compounds, namely L-lysine and C. glutamicum strain of Pérez-García et al. because the molecular biology techniques required to make such modifications are known in the art, as evidenced by Henke1. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
April 7, 2021